19-13029-smb        Doc 42       Filed 11/11/19 Entered 11/11/19 17:31:06       Main Document
                                               Pg 1 of 77




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                        Chapter 11

AAGS HOLDINGS LLC,                                            Case No.: 19-13029-smb

                                       Debtor.
----------------------------------------------------------X


                        SECOND AMENDED DISCLOSURE STATEMENT
                      FOR SECOND AMENDED PLAN OF REORGANIZATION




THIS DISCLOSURE STATEMENT HAS BEEN PRELIMINARILY APPROVED AS
CONTAINING ADEQUATE INFORMATION AND IS BEING SUBMITTED TO THE
BANKRUPTCY COURT FOR FINAL APPROVAL ON NOVEMBER 14, 2019 AT 10:00
A.M. IMMEDIATELY PRIOR TO THE HEARING ON CONFIRMATION
SCHEDULED FOR NOVEMBER 14, 2019 AT 10:00 A.M. OF THE DEBTOR’S PLAN
OF REORGANIZATION.




ROBINSON BROG LEINWAND GREENE
GENOVESE & GLUCK P.C.
Attorneys for the Debtor
875 Third Avenue
New York, New York 10022
(212) 603-6300

Dated: New York, New York
       November 11, 2019




{01031987.DOC;1 }
                                                        1
19-13029-smb        Doc 42       Filed 11/11/19 Entered 11/11/19 17:31:06                     Main Document
                                               Pg 2 of 77




DISCLAIMER

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT (THE
“DISCLOSURE STATEMENT”) IS INCLUDED HEREIN FOR THE PURPOSES OF
SOLICITING ACCEPTANCES OF THE CHAPTER 11 PLAN OF REORGANIZATION OF
AAGS HOLDINGS LLC, DATED NOVEMBER 11, 2019 (AS MAY BE AMENDED,
MODIFIED, OR SUPPLEMENTED FROM TIME TO TIME, THE “PLAN”), AND MAY NOT
BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE
ON THE PLAN.1 NO SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN
MAY BE MADE EXCEPT PURSUANT TO SECTION 1125 OF THE BANKRUPTCY CODE.

     ALL HOLDERS OF CLAIMS AND INTERESTS ARE ADVISED AND
ENCOURAGED TO READ THE DISCLOSURE STATEMENT AND THE PLAN IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. IN
PARTICULAR, ALL HOLDERS OF CLAIMS SHOULD CAREFULLY READ AND
CONSIDER FULLY THE RISK FACTORS SET FORTH IN SECTION VI (CERTAIN
OTHER FACTORS) OF THIS DISCLOSURE STATEMENT BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN. THE PLAN SUMMARIES AND STATEMENTS
MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR ENTIRETY
BY REFERENCE TO THE PLAN AND THE EXHIBITS ANNEXED TO THE PLAN
AND THIS DISCLOSURE STATEMENT. IN THE EVENT OF ANY CONFLICTS
BETWEEN THE DESCRIPTIONS SET FORTH IN THIS DISCLOSURE STATEMENT
AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN GOVERN.

     THE DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(b)
AND NOT NECESSARILY IN ACCORDANCE WITH OTHER NON-BANKRUPTCY LAW.

      CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT,
INCLUDING WITH RESPECT TO PROJECTED CREDITOR RECOVERIES AND OTHER
FORWARD-LOOKING STATEMENTS, ARE BASED ON ESTIMATES AND
ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL
BE REFLECTIVE OF ACTUAL OUTCOMES. FORWARD-LOOKING STATEMENTS ARE
PROVIDED IN THIS DISCLOSURE STATEMENT PURSUANT TO THE SAFE HARBOR
ESTABLISHED UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF
1995 AND SHOULD BE EVALUATED IN THE CONTEXT OF THE ESTIMATES,
ASSUMPTIONS, UNCERTAINTIES, AND RISKS DESCRIBE HEREIN.

     AS TO CONTESTED MATTERS AND OTHER ACTIONS OR THREATENED
ACTIONS, THIS DISCLOSURE STATEMENT WILL NOT CONSTITUTE OR BE
CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, STIPULATION OR

1
 Unless otherwise expressly set forth herein, capitalized terms used but not otherwise herein defined have the same
meanings ascribed to such terms in the Plan.
{01031987.DOC;1 }
                                                         2
19-13029-smb        Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06   Main Document
                                           Pg 3 of 77




WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.
THIS DISCLOSURE STATEMENT ALSO WILL NOT BE CONSTRUED TO BE
CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER LEGAL EFFECTS OF
THE PLAN AS TO HOLDERS OF CLAIMS AGAINST, OR INTERESTS IN, THE DEBTOR
AND DEBTOR IN POSSESSION IN THE DEBTOR’S CHAPTER 11 CASE. THE DEBTOR
URGES EACH HOLDER OF A CLAIM OR INTEREST TO CONSULT WITH ITS OWN
ADVISORS WITH RESPECT TO ANY TAX, SECURITIES, OR OTHER LEGAL EFFECTS
OF THE PLAN ON SUCH HOLDER’S CLAIM OR INTEREST.

     THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE AS OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN,
AND THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL NOT CREATE AN
IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE INFORMATION STATED
SINCE THE DATE HEREOF.




{01031987.DOC;1 }
                                             3
19-13029-smb         Doc 42       Filed 11/11/19 Entered 11/11/19 17:31:06                       Main Document
                                                Pg 4 of 77




SUMMARY

        AAGS Holdings LLC (the “Debtor”), has filed its Amended Plan of Reorganization dated
November 11, 2019 and its Second Amended Plan of Reorganization dated November 11, 2019
(the “Plan”), with the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”). This Second Amended Disclosure Statement for the Second Amended
Plan of Reorganization (the “Disclosure Statement”) has been preliminarily approved by the
Bankruptcy Court as containing adequate information pursuant to section 1125 of title 11 of the
United States Code (the “Bankruptcy Code”).

        A copy of the Plan accompanies this Disclosure Statement. A glossary of terms frequently
used in this Disclosure Statement is set forth in Article 1 of the Plan. Words used but not defined
herein shall have the meaning ascribed to such terms in the glossary.

         The treatment of Claims under the Plan provides Creditors with payment in full on account of
their claims. Debtor submits that the Plan therefore provides Creditors with at least as much as they
would be entitled to receive in a chapter 7 liquidation.

         The Debtor believes that Confirmation of the Plan is in the best interests of Creditors.

THE DEBTOR

         Prior to the Petition Date, parties related to the Debtor were involved in two New York
state litigations related to the failed development of two adjoining properties. In an effort to
settle these litigations, the parties entered into a settlement agreement where, among other things,
one of the properties subject to the litigation, the real property located at 23-10 Queens Plaza
South, Queens, New York (the “Property”), which is owned by QPS 23-10 Development LLC
(“QPS” or “Seller”), was to be sold to a newly formed entity, the Debtor. The Debtor believes
that under the terms of the Settlement Agreement2, QPS is obligated to pay from the sale
proceeds generated by the closing, the sum of $1,200,000 to Russ & Russ P.C, as escrow agent,
to hold such funds pending a determination of a sperate interpleader action Russ & Russ is
required to commence pursuant to the Settlement Agreement.3

        The Debtor is a limited liability company formed to purchase the Property. Debtor and
Seller entered into an Agreement of Purchase and Sale dated July 17, 2019 (the “APS”) to sell
the Property to the Debtor for a purchase price of $27,500,000, with closing scheduled for
September 20, 2019. The Debtor’s emergency filing was precipitated by the Debtor’s need for

2
  The Settlement Agreement is not attached to this Disclosure Statement due to the presence of a confidentiality
provision in it. In addition, although the agreement gave rise to the APS, the Debtor is not a party to the Settlement
Agreement. However, the Debtor will make the Settlement Agreement available to the Court for an in camera
review, should the Court deem it necessary.
3
  The $1,200,000 payment was reflected as a deduction from the sale proceeds on the settlement statement from
Royal Abstract, the title company selected to close the transaction, which was attached to the Affidavit of Ari Tran,
ECF Doc No. 32 as Exhibit H.
{01031987.DOC;1 }
                                                           4
19-13029-smb         Doc 42      Filed 11/11/19 Entered 11/11/19 17:31:06                    Main Document
                                               Pg 5 of 77




additional time to consummate the APS with the Seller and to avoid losing its rights under the
APS and its $100,000 deposit.

THE PLAN

        The Plan provides for approval of the Exit Financing in an amount up to $29,750,000, which,
along with an equity contribution from the Debtor’s existing members of approximately $3,850,000
and an equity contribution from its new Churchill member in the amount of $250,000, there will be
sufficient funds to make all payments required under the Plan, including funding the Purchase Price,
payments to all creditors under the Plan (including professionals and reserves for disputed claims),
payment of the fees and interest reserves required in connection with the proposed exit financing and
the payment of the carrying costs for the property through the maturity date of the Exit Financing.
Based upon the foregoing, upon the occurrence of the Effective Date, the Debtor will be able to
immediately close on the acquisition of the Property pursuant to the APS under the terms of the Plan.

            Upon the Closing, the Property will vest in the Post-Confirmation Debtor.

        The table below provides a summary of the classification and treatment of Claims and
Interests under the Plan. The figures set forth in the table below represent the Debtor’s best estimate
of the total amount of Allowed Claims in the Case. These estimates have been developed by the
Debtor based on an analysis of the Schedules filed by the Debtor, the Proofs of Claims filed by
Creditors and certain other documents of public record. The Bankruptcy Court has yet to set a
deadline for the filing of proofs of claim, so the amounts below are subject to change. See
“SIGNIFICANT EVENTS IN THE CHAPTER 11 CASE -- Bar Date.” Although the Debtor
believes that the amounts of the claims set forth below are substantially correct, there can be no
assurance that Claims will be allowed by the Bankruptcy Court in the amounts set forth below:


       Class and
       Estimated             Type of Claim                                  Summary of
       Amount4                                                               Treatment

    $0.00                Administrative Claims       Non-Voting. Subject to the provisions of article 7 of
                         (excluding Claims for       the Plan with respect to Disputed Claims, each
                         professional                Administrative Claim, to the extent not previously
                         compensation and            paid, shall be paid by the Disbursing Agent in Cash in
                         reimbursement, but          full on (i) the later of (x) the Closing Date, (y) the date
                         including post-petition     payment of such Claim is due under the terms thereof
                         ordinary course             or applicable law, or (z) three business days after such
                         liabilities)                Claim becomes an Allowed Administrative Claim or
                                                     (ii) as may be otherwise mutually agreed in writing
                                                     between the Debtor and the Holder of such Claim;

4
 The amounts set forth in this schedule are not, and should not be deemed admissions by the Debtor as to the
validity or amount of any claim and the Debtor reserves all rights to object to any claim in this case.
{01031987.DOC;1 }
                                                         5
19-13029-smb           Doc 42      Filed 11/11/19 Entered 11/11/19 17:31:06                    Main Document
                                                 Pg 6 of 77




        Class and
        Estimated              Type of Claim                                  Summary of
        Amount4                                                                Treatment
                                                       provided, however, that any Administrative Claim
                                                       incurred by the Debtor in the ordinary course of its
                                                       business shall be paid in full or performed by the
                                                       Debtor in accordance with the terms and conditions of
                                                       the particular transaction giving rise to such
                                                       Administrative Claim and any agreements relating
                                                       thereto.


    As of the              Administrative Claims       Non-Voting. Each Person seeking an award by the
    Effective Date,        for Professional            Bankruptcy Court of Professional Fees shall file a
    Debtor’s counsel       Compensation and            final application for approval of compensation and
    fees and expenses      Reimbursement               reimbursement of reasonable and necessary expenses
    will be                                            pursuant to section 330 of the Bankruptcy Code no
    approximately                                      later than the Administrative Bar Date. Any such
    $150,000                                           application timely filed shall be deemed to be a Proof
                                                       of Administrative Claim. No later than three days
                                                       prior to the Effective Date, each such Professional
                                                       shall provide the Disbursing Agent with an estimate of
                                                       the total amount of compensation and expenses for
                                                       which such Professional expects to seek final
                                                       compensation pursuant to section 330 of the
                                                       Bankruptcy Code. Such estimates shall include
                                                       estimated sums for the preparation and prosecution of
                                                       any such application. Unless otherwise agreed by
                                                       such claim holder in writing, on the Effective Date the
                                                       Disbursing Agent shall segregate sufficient cash to
                                                       pay all such estimated compensation and expenses in
                                                       full. Objections to any Professional’s application for
                                                       compensation or reimbursement must be filed and
                                                       served upon such Professional, and the Disbursing
                                                       Agent, in accordance with the Bankruptcy Rules. Any
                                                       such objection not timely filed and served shall be
                                                       deemed to have been waived.

    Class 1                General Unsecured           Unimpaired. On the Effective Date, or as soon
    $593,861.365.          Claims                      thereafter as is reasonably practicable, except to the
                                                       extent that a holder of an Allowed General Unsecured
                                                       Claim agrees to less favorable treatment of such
                                                       Allowed General Unsecured Claim or has been paid
                                                       before the Effective Date, each holder of an Allowed
                                                       General Unsecured Claim shall receive, in full and

5
    Excludes $600,000 claim of Churchill Real Estate, which is scheduled as contingent and disputed.
{01031987.DOC;1 }
                                                           6
19-13029-smb        Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06               Main Document
                                            Pg 7 of 77




     Class and
     Estimated            Type of Claim                              Summary of
     Amount4                                                          Treatment
                                                final satisfaction of such Claim, Cash equal to the
                                                Allowed amount of such Claim plus accrued post-
                                                petition interest at the Federal Judgment Rate on the
                                                Effective Date.



  Class 2             Interest Holders          Unimpaired. On the Effective Date, or as soon
                                                thereafter as is reasonably practicable, except to the
                                                extent that an Interest Holder agrees to less favorable
                                                treatment, the holder of such Allowed Equity Interest
                                                shall retain such Interest.




                                 PROPONENT’S RECOMMENDATION

                 In the Debtor’s opinion, the treatment of Creditors under the Plan which provides for
payment in full on account of their claims provides Creditors with at least as much as they would be
entitled to receive in a liquidation under Chapter 7. See “ALTERNATIVES TO THE PLAN.” The
Plan as proposed provides for payment in full to each class of creditors and the conveyance of the
Properties to the Debtor.

THE DEBTOR BELIEVES THAT CONFIRMATION OF THE PLAN IS IN THE BEST
INTERESTS OF CREDITORS.

                         SIGNIFICANT EVENTS IN THE CHAPTER 11 CASE

RETENTION OF PROFESSIONALS

                Section 327(a) of the Bankruptcy Code provides that the Debtor, with the court’s
approval, may employ one or more accountants or other professional persons that do not hold or
represent an interest adverse to the estate and that are disinterested persons to represent or assist the
Debtor in carrying out its duties under the Bankruptcy Code. 11 U.S.C. § 327(a).

              On October 10, 2019, the Debtor sought authority from the Court to retain the law
firm of Robinson Brog Leinwand Greene Genovese & Gluck P.C., as its counsel. The application
was granted pursuant to an Order entered on October 17, 2019.




{01031987.DOC;1 }
                                                    7
19-13029-smb        Doc 42       Filed 11/11/19 Entered 11/11/19 17:31:06                    Main Document
                                               Pg 8 of 77




MOTION TO DISMISS

                On October 3, 2019, QPS filed a motion to dismiss the chapter 11 case or
alternatively for relief from the automatic stay. A hearing on the motion was held on October 29,
2019 and the motion to dismiss was denied by the Bankruptcy Court.

BAR DATE

                In accordance with the requirements of section 521 of the Bankruptcy Code and
Bankruptcy Rule 1007, the Debtor has filed its Schedules, including schedules of all of its known
creditors and the amounts and priorities of the Claims the Debtor believes are owed to such creditors.
 Pursuant to section 501 of the Bankruptcy Code, any creditor may file a Proof of Claim and, unless
disputed, such filed Proof of Claim supersedes the amount and priority set forth in the Debtor’s
schedules. By order of the Bankruptcy Court dated October 7, 2019, November 18. 2019 was set as
the last day for creditors to file Proofs of Claim in the Debtor’s Chapter 11 case.

                As a result of the Bar Date having been set after the date fixed for the confirmation
hearing, the Debtor has had to make a good faith estimate of the claim that may be submitted by
QPS as a result of the closing not proceeding on September 20, 2019 and instead proceeding as later
as November 27, 2019, 69 days later.6 The Debtor’s sources and Uses annexed hereto as Exhibit A
shows an estimate of this claim to be $344,977, consisting o0f estimated reasonable legal fees of
$55,000, real estate taxes and water charges of $40,159, insurance costs of $3,781 and interest in the
amount of $246,037 on the sales proceeds at the prime rate for 69 days. This amount or any different
amount asserted by QPS may be subject to dispute by the Debtor.

                There can be no assurance that the Allowed Claims as determined by the Bankruptcy
Court will be in the amounts and priorities stated in the Schedules filed by the Debtor or the Proofs
of Claim filed by the Creditors.

OPERATING REPORTS

               Pursuant to the requirements of the Office of the United States Trustee for the
Southern District of New York, the Debtor is responsible for the filing of monthly operating
reports with the Bankruptcy Court detailing the results of the Debtor’s ongoing business
operations. Monthly reports are filed regularly.




6
 Although November 27, 2019 is an outside date stipulated to by the parties, the Debtor may well seek to proceed
immediately after entry of the Confirmation Order in the absence of any stay.
{01031987.DOC;1 }
                                                        8
19-13029-smb          Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06            Main Document
                                              Pg 9 of 77




                                       SUMMARY OF THE PLAN

                The following summary of the terms of the Plan is qualified in its entirety by
reference to the provisions of the Plan, a copy of which accompanies this Disclosure Statement and
which is incorporated herein by reference.

Classification of Claims

              Article 3 of the Plan classifies the various Claims against the Debtor into one (1) class
of Claims and one (1) Class of Interests:

                    Class 1 – General Unsecured Claims
                    Class 2 – Interests

Claims in Class 1 and Interests in Class 2 are unimpaired under the Plan. The votes of Holders of
Claims in Classes 1 and 2 and Interests in Class 3 are therefore NOT being solicited, are NOT
entitled to vote to accept or reject the Plan and are deemed to have accepted the Plan. As set forth in
Article 2 of the Plan, pursuant to section 1123(a)(1) of the Bankruptcy Code, certain Administrative
Claims against the Debtor have not been classified. See “SUMMARY OF THE PLAN -- Treatment
of Non-Classified Claims.”

TREATMENT OF CLAIMS CLASSIFIED UNDER THE PLAN

                Article 4 of the Plan provides for the treatment of the Claims and Interests classified
in Article 3 of the Plan.

                 Class 1 - Unsecured Claims. On the Effective Date, or as soon thereafter as is
reasonably practicable, except to the extent that a holder of an Allowed General Unsecured Claim
agrees to less favorable treatment of such Allowed General Unsecured Claim or has been paid before
the Effective Date, each holder of an Allowed General Unsecured Claim shall receive, in full and
final satisfaction of such Claim, Cash equal to the Allowed amount of such Claim plus accrued post-
petition interest at the Federal Judgment Rate on the Effective Date.

                Class 2 – Interests. On the Effective Date, or as soon thereafter as is reasonably
practicable, except to the extent that an Interest Holder agrees to less favorable treatment, the holder
of such Allowed Equity Interest shall retain such Interest.

TREATMENT OF NON-CLASSIFIED CLAIMS

              Pursuant to section 1123(a)(1) of the Bankruptcy Code, the Plan does not classify
Administrative Claims entitled to priority treatment under section 507(a)(2) of the Bankruptcy Code
or Claims of Governmental Units entitled to priority pursuant to section 507(a)(8) of the Bankruptcy
Code. Article 2 of the Plan provides for the manner of treatment of such non-classified Claims.

{01031987.DOC;1 }
                                                   9
19-13029-smb        Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06              Main Document
                                          Pg 10 of 77




               Administrative Claims. Subject to the provisions of article 7 of the Plan with
respect to Disputed Claims, each Administrative Claim, to the extent not previously paid, shall be
paid by the Disbursing Agent in Cash in full on (i) the later of (x) the Closing Date, (y) the date
payment of such Claim is due under the terms thereof or applicable law, or (z) three business days
after such Claim becomes an Allowed Administrative Claim or (ii) as may be otherwise mutually
agreed in writing between the Debtor and the Holder of such Claim; provided, however, that any
Administrative Claim incurred by the Debtor in the ordinary course of its business shall be paid in
full or performed by the Debtor in accordance with the terms and conditions of the particular
transaction giving rise to such Administrative Claim and any agreements relating thereto.

              Article 2 of the Plan sets a final date for the filing of Administrative Claims against
the Debtor. The Administrative Bar Date is the first Business Day that is 30 days after the Effective
Date.

                Bankruptcy Fees. All fees and charges assessed against the Debtor under section
1930 of title 28 of the United States Code and any applicable interest thereon shall be paid in Cash in
full as required by statute, and, until the closing, conversion or dismissal of this case, whichever is
earlier, the Post-Confirmation Debtor shall continue to be responsible for the payment of any such
fees and charges.

                 Professional Fees. Section 330 of the Bankruptcy Code sets the standard for the
determination by the Bankruptcy Court of the appropriateness of fees to be awarded to Professionals
retained by a Debtor in a case under the Bankruptcy Code. In general, “bankruptcy legal services are
entitled to command the same competency of counsel as other cases. In that light, the policy of this
section is to compensate attorneys and other professionals serving in a case under title 11 at the same
rate as the attorney or other professional would be compensated for performing comparable service
other than in a case under title 11.” 124 Cong. Rec. H11091 (Daily ed. Sept. 28, 1978).

              With respect to Professionals’ Fees, the Plan provides that, subject to the approval of
compensation and reimbursement of expenses pursuant to sections 330 and 331 of the Bankruptcy
Code, the Debtor shall pay the Administrative Claims held by Bankruptcy Professionals as follows:

                No later than three days prior to the Effective Date, each Professional shall provide
the Debtor with an estimate of the total amount of compensation and expenses for which such
Professional expects to seek final compensation pursuant to section 330 of the Bankruptcy Code.
Such estimates shall include estimated sums for the preparation and prosecution of any application
for final compensation. Upon the receipt of such notice, Debtor shall segregate sufficient cash to
pay all such estimated compensation and expenses in full unless otherwise agreed to by the Debtor
and such Professionals; provided, however, that the failure of a Professional to provide such an
estimate shall relieve the Debtor of its obligation to segregate funds for the payment therefore, but
shall not relieve the Debtor of the obligation with respect to any allowed compensation and expense
reimbursement.


{01031987.DOC;1 }
                                                  10
19-13029-smb        Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06              Main Document
                                           Pg 11 of 77




                All Professionals shall file final applications for approval of compensation and
reimbursement of reasonable and necessary expenses pursuant to section 330 of the Bankruptcy
Code no later than the Administrative Bar Date. Any such application timely filed shall be deemed
to be a Proof of Administrative Claim. No later than three days prior to the Effective Date, each
such Professional shall provide the Disbursing Agent with an estimate of the total amount of
compensation and expenses for which such Professional expects to seek final compensation pursuant
to section 330 of the Bankruptcy Code. Such estimates shall include estimated sums for the
preparation and prosecution of any such application. Unless otherwise agreed by such claim holder
in writing, on the Effective Date the Disbursing Agent shall segregate sufficient cash to pay all such
estimated compensation and expenses in full. Objections to any Professional’s application for
compensation or reimbursement must be filed and served upon such Professional, and the Disbursing
Agent, in accordance with the Bankruptcy Rules. Any such objection not timely filed and served
shall be deemed to have been waived.

DISPUTED CLAIMS

              Article 7 of the Plan contains a mechanism for resolving disputes concerning the
amount of certain Claims asserted against the Debtor by any Entity.

                Time to Object. Unless otherwise ordered by the Bankruptcy Court, objections to
the allowance of any Claim filed may be filed no later than the later to occur of (i) 60 days after the
Effective Date or (ii) 60 days after the date such Proof of Claim is filed. Until the earlier of (i) the
filing of an objection to a Proof of Claim or (ii) the last date to file objections to Claims as
established by the Plan or by Final Order, Claims shall be deemed to be Disputed in their entirety if,
(i) the amount specified in a Proof of Claim exceeds the amount of any corresponding Claim listed in
the Schedules; (ii) any corresponding Claim listed in the Schedules has been scheduled as disputed,
contingent or unliquidated; or (iii) no corresponding Claim has been listed in the Schedules.

DISTRIBUTIONS UNDER THE PLAN

              Article 7 contains provisions governing the making of distributions on account of
Claims. In general, any payments, distributions or other performance to be made pursuant to the
Plan on account of any Allowed Claim shall be deemed to be timely made if made on or within five
days following the later of (i) the Closing Date or (ii) the expiration of any applicable objection
deadline with respect to such Claim or (iii) such other time as provided in the Plan. All Cash
payments to be made by the Debtor pursuant to the Plan shall be made by check drawn on a
domestic bank.

                Disbursing Agent. Except for payments to be made by the title company at the
Closing, the Disbursing Agent shall distribute all Cash or other property to be distributed under the
Plan and may employ or contract such third parties as may be necessary to assist in or perform the
distribution of Cash or other property under the Plan. Pending the final distribution of all sums
distributable under the terms of the Plan (including the delivery to the Debtor of unclaimed
distributions pursuant to section 7.14 of the Plan), the Disbursing Agent shall have full authority to
{01031987.DOC;1 }
                                                   11
19-13029-smb        Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06              Main Document
                                          Pg 12 of 77




sign checks on any bank account of the Debtor to the extent necessary to make any payment or
distribution contemplated by the Plan.

               Method of Payment. Unless otherwise expressly agreed, in writing, all Cash
payments to be made pursuant to the Plan shall be made by check drawn on a domestic bank or by
wire transfer.

UNCLAIMED DISTRIBUTIONS

                 Any Cash or other property to be distributed under the Plan shall revert to the Post-
Confirmation Debtor if it is not claimed by the Entity entitled thereto before the later of (i) 90 days
after the distribution date or (ii) 60 days after an Order allowing the Claim of that Entity becomes a
Final Order or is otherwise Allowed.

DISTRIBUTIONS WITH RESPECT TO DISPUTED CLAIMS

               No Distribution Pending Allowance. Notwithstanding any other provision of the
Plan, no payment or distribution of any kind shall be made with respect to any portion of a Disputed
Claim unless and until all objections to such Claim are resolved by Final Order. However, the
Disbursing Agent shall segregate Cash equal to 100% of the amount which would be distributed on
account of such Disputed Claim if such Claim had been an Allowed Claim but for the pendency of
the objection.

                Until the dispute over the claim is resolved, the Disbursing Agent shall also segregate
any interest or dividends earned upon such amount it is holding on account of such Disputed Claim.

               Distribution After Allowance. Within 30 days after the entry of a Final Order
resolving an objection to a Disputed Claim, the Disbursing Agent shall distribute all Cash or other
property held in escrow with respect to such claim, including any interest, dividends or proceeds
thereof, to which a holder is then entitled with respect to any formerly Disputed Claim that has
become an Allowed Claim. Any segregated amounts remaining after all Disputed Claims have been
resolved will be retained by the Debtor.

SURRENDER OF INSTRUMENTS

               No Creditor that holds a note or other instrument evidencing such Creditor’s Claim
may receive any distribution with respect to such Claim unless and until the note or other instrument
evidencing such Claim is surrendered pursuant to the provisions of section 7.12 of the Plan. That
section also contains specific provisions governing lost, stolen, or mutilated notes and instruments,
including the requirement that reasonable indemnification be provided to the Post-Confirmation
Debtor or Disbursing Agent for such exchange.




{01031987.DOC;1 }
                                                  12
19-13029-smb          Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06                 Main Document
                                              Pg 13 of 77




COMPLIANCE WITH TAX REQUIREMENTS

               In connection with the Plan, the Post-Confirmation Debtor shall comply with all
withholding and reporting requirements imposed by federal, state and local taxing authorities and
distributions under the Plan shall be subject to such withholding and reporting requirements.

EFFECTIVE DATE

              The Effective Date of the Plan is defined as the first Business Day after the
Confirmation Order has been entered. It is intended that the Debtor will close on the Contract
immediately after the Effective Date has occurred but, in all events, no later than November 27,
2019.

CONDITIONS TO THE EFFECTIVE DATE

                    The Confirmation Order must be entered by the Court and not be the subject of a stay.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                On the Effective Date, the Debtor shall be authorized to perform its obligations under
the APS. At Closing, the balance of the Purchase Price shall be paid to QPS as set forth in the APS.
In accordance with section 108(b) of the Bankruptcy Code, the Debtor has the right to perform under
the APS by curing any default under the APS and close on the acquisition of the Property thereunder
on or prior to November 27, 2019.7

                Except to the extent that less favorable treatment has been agreed to by the non-
Debtor party or parties to an Executory Contract or Unexpired Lease to be assumed pursuant to the
Plan, any monetary defaults arising under such executory contract or unexpired lease shall be
satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the appropriate
amount (the “Cure Amount”) in full in Cash on at the Closing; or (ii) the date on which any Cure
Dispute relating to such Cure Amount has been resolved (either consensually or through judicial
decision).

                 In the event of a dispute (each, a “Cure Dispute”) regarding: (i) the Cure Amount; (ii)
the ability of the Post-Confirmation Debtor to provide “adequate assurance of future performance”
(within the meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
Unexpired Lease to be assumed; or (iii) any other matter pertaining to the proposed assumption, the
cure payments required by section 365(b)(1) of the Bankruptcy Code shall be made following the
entry of a Final Order resolving such Cure Dispute and approving the assumption. To the extent a
Cure Dispute relates solely to the Cure Amount, the applicable Debtor may assume and/or assume
and assign the applicable contract or lease prior to the resolution of the Cure Dispute provided that

7
  The time to close has been extended by agreement of the parties from November 19, 2019 to November 27, 2019
in accordance with a stipulation “so ordered” by the Court on November 6, 2019. ECF Doc. No.38.
{01031987.DOC;1 }
                                                      13
19-13029-smb        Doc 42      Filed 11/11/19 Entered 11/11/19 17:31:06                  Main Document
                                             Pg 14 of 77




such Debtor reserves Cash in an amount sufficient to pay the full amount asserted as the required
cure payment by the non-Debtor party to such Executory Contract or Unexpired Lease (or such
smaller amount as may be fixed or estimated by the Court). To the extent the Cure Dispute is
resolved or determined against the Post-Confirmation Debtor, the Post-Confirmation Debtor may
reject the applicable Executory Contract or Unexpired lease after such determination, and the
counterparty may thereafter file a proof of claim.

THE POST-CONFIRMATION DEBTOR

        The Debtor shall continue in existence post-confirmation. Prior to confirmation and the
acquisition of the Property, Greg Segal and Alex Adjmi will continue to manage the day to day
affairs of the Debtor and Jay Russ will continue to be responsible for major decisions as set forth in
the Debtor’s pre-petition operating agreement.

        After the transfer of the Property has been consummated, the Debtor shall enter into an
amended and restated operating agreement8 pursuant to which Churchill SP-QPS LLC (the
“Churchill Member”) shall be a fifty (50%) percent member and DS Partners LIC LLC (the “DS
Member”) shall be a fifty (50%) percent partner. DS Partners LIC LLC shall be owned 75% by Gary
Segal and 25% by Spencer Laney, LLC. The DS Member shall be the Managing Member
subsequent to the acquisition of the Property, provided, however, that all major decisions shall
require unanimous consent of the members so long as the Exit Financing remains outstanding.

                                    IMPLEMENTATION OF THE PLAN

                 Implementation. The Debtor shall take all necessary steps, and perform all
necessary acts, to consummate the terms and conditions of the Plan including but not limited to: (a)
closing on the Exit Financing, (b) performing under the APS, (c) distributing the remaining Exit
Financing proceeds, Equity Contribution and Churchill Equity Contribution to pay Creditors under
the Plan. The Confirmation Order shall contain appropriate provisions, consistent with section 1142
of the Bankruptcy Code, directing the Debtor and any other necessary party to execute or deliver or
to join in the execution or delivery of any instrument required to effect a transfer of property by the
estate or by any non-debtor third party, required by the Plan and to perform any act, including the
satisfaction of any lien, that is necessary for the consummation of the Plan.

                Mechanism of Plan Funding. Funding for the Plan shall come from the proceeds of
the Exit Financing, the Equity Contribution and the Churchill Equity Contribution. Prior to
Confirmation of the Debtor’s Plan, the Debtor’s members and Churchill will negotiate and agree on
the terms of an amended and restated operating agreement to take effect subsequent to the Debtor’s
acquiring title to the Property under the APS. In addition, the Debtor’s members shall put into
escrow with the Disbursing Agent fifty (50%) percent of the membership interests of the Debtor
which interests shall be transferred to Churchill immediately after the delivery of the deed to the

8
 Attached as Exhibit B is the proposed amended and restated operating agreement which will be executed
substantially form as annexed hereto.
{01031987.DOC;1 }
                                                      14
19-13029-smb        Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06              Main Document
                                           Pg 15 of 77




Property to the Debtor.

         Prior to Confirmation, Churchill shall fund the Exit Loan by depositing the loan proceeds
with the Disbursing Agent and the Debtor shall execute and deposit with the Disbursing Agent the
Exit Financing Loan Documents to be effective upon the delivery of the Deed to the Debtor. When
notified that the title company is ready to close, the Disbursing Agent shall transfer the loan proceeds
to the title company to be disbursed to the Seller and the Exit Lender as required for the Debtor to
acquire the Property and Churchill to acquire a first lien on the Property in accordance with its Exit
Financing Loan Documents. Upon being notified by the title company that the closing has occurred,
the Amended and Restated Operating Agreement of AAGS shall be effective without further action
of or authorization by any of the Debtor’s members and the fifty (50%) percent membership interests
in the Debtor deposited with the Disbursing Agent shall be transferred to Churchill-SP QPS LLC
without further action of or authorization by any of the Debtor’s members.

        The balance of the funds held by the Disbursing Agent in excess of those necessary to pay for
the acquisition of the Property and the expenses of the Exit Loan shall be held by the Disbursing
Agent to fund the payments to creditors under the Plan, to fund the reserve for professional fees
required by the Plan and fund any reserve for disputed claims. The balance of the funds remaining
after the funding of the Plan shall be returned to the Debtor to pay operating expenses of the Debtor
from the Effective Date of the Plan through the maturity date of the Exit Loan.

       Parties in interest are directed to the attached Exhibit A setting forth the Sources and Uses of
cash under the Plan described in this paragraph.


                Vesting of Assets. Upon Confirmation, the Debtor shall be authorized to close on the
Exit Financing and assume the APS. Upon the Closing, the Property shall vest in the Post-
Confirmation Debtor, free and clear of all liens, Claims and encumbrances, subject only to the
mortgage granted in favor of the lender pursuant to the Exit Financing. As of the Closing, any and
all Liens, Claims and encumbrances that have not been expressly preserved under the Plan shall be
deemed extinguished. Any other assets of the Debtor shall vest in the Post-Confirmation Debtor free
and clear of all Liens, Claims and encumbrances.

               Execution of Documents. (a) Upon entry of the Confirmation Order, the
Debtor/Post-Confirmation Debtor and any necessary party thereto, shall execute, release and deliver
all documents reasonably necessary to consummate the transactions contemplated by the terms and
conditions of the Plan.

               (b) Pursuant to sections 105, 1141(c) and 1142(b) of the Bankruptcy Code,
Debtor/Post-Confirmation Debtor shall be authorized to execute, in the name of any necessary party
any estoppel certificate, or any notice of satisfaction, release or discharge of any Lien, Claim or
encumbrance (including, any Lien, Claim or encumbrance that is to be released and satisfied upon
the Debtor’s compliance with the provisions of article 4 of the Plan) not expressly preserved in the

{01031987.DOC;1 }
                                                   15
19-13029-smb        Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06              Main Document
                                           Pg 16 of 77




Plan and deliver such notices to any and all federal, state and local governmental agencies or
departments for filing and recordation, and the Confirmation Order shall expressly so provide.

                Filing of Documents. Pursuant to sections 105, 1141(c) and 1142(b) of the
Bankruptcy Code, each and every federal, state and local governmental agency or department, shall
be directed to accept and record any and all documents and instruments necessary, useful or
appropriate to effectuate, implement and consummate the transactions contemplated by the Plan, and
any and all notices of satisfaction, release or discharge or assignment of any Lien, Claim or
encumbrance not expressly preserved by the Plan.

               Distributions. Except as set forth elsewhere in the Plan, all payments required to be
made under the Plan shall be made by the Disbursing Agent for disbursement in accordance with the
terms of the Plan.

PRESERVATION OF RIGHTS OF ACTION

                The Debtor shall retain, and in accordance with its determination of the best interest
of the estate, may enforce any claims, rights and causes of action (i) arising under sections 544
through 550 of the Bankruptcy Code or (ii) belonging to the Debtor as of the Petition Date, or the
Estate, and arising under any provision of state or federal law, or any theory of statutory or common
law or equity.

EXEMPTION FROM TRANSFER TAXES, MORTGAGE RECORDING TAXES, OR SIMILAR TAXES

                To the maximum extent provided by section 1146(a) of the Bankruptcy Code, the
issuance, transfer, or exchange of any security and the making or delivery of any instrument of
transfer under this Plan, (including any instrument of transfer executed in furtherance of the sale
contemplated by the Plan), shall not be subject to tax under any law imposing a stamp tax or
similar tax.

REVOCATION OF THE PLAN

                The Debtor may revoke or withdraw the Plan at any time prior to entry of the
Confirmation Order. If the Debtor revokes or withdraws the Plan, or if no Confirmation Order is
entered, the Plan shall be null and void, and nothing contained in the Plan shall constitute a waiver or
release of any Claims by or against the Debtor; or prejudice in any manner the rights of the Debtor in
any further proceedings involving the Debtor.

RETENTION OF JURISDICTION

              The Plan contains detailed provisions providing for the retention of jurisdiction by the
Bankruptcy Court over the Case for the purposes of, inter alia, determining all disputes relating to
Claims and other issues presented by or arising under the interpretation, implementation or
enforcement of the Plan, and to determine all other matters pending on the date of confirmation.
{01031987.DOC;1 }
                                                   16
19-13029-smb        Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06               Main Document
                                            Pg 17 of 77




                                            RISK FACTORS

RISK FACTORS

                Although the Debtor believes that it will be able to meet all of the obligations that it is
undertaking pursuant to the Plan there can be no assurance that the Closing will occur. Each
Creditor and its respective advisers should consider the following factors (and other risks considered
elsewhere in this Disclosure Statement).

CONFIRMATION OF THE PLAN

              All distributions to Creditors are contingent on the Plan being confirmed by this
Court. Otherwise, the Debtor is not obligated, in any way, to make the payments required hereunder.

OPERATIONAL/FUNDING RISKS

                The Plan as proposed calls for all payments to be made to creditors at Closing or on
the Effective Date. Therefore, the operational risks under a plan that provides for payments over
time are simply not present in this Plan. Thus, the Debtor does not believe the Plan entails any
operational or funding risk regarding payments to creditors. In addition, the monies necessary to pay
the carrying costs and pre-developments costs of the Debtor during the year from the Effective Date
through the Maturity Date of the Exit Loan have been put in escrow with the Disbursing Agent and
will be held by the Debtor subsequent to the Effective Date. Thus the Debtor will have the funds on
hand needed to pay its ongoing obligations.

                                        VOTING INSTRUCTIONS

              As noted herein, Claims in Class 1 and Interests in Class 2 are not impaired by the
Plan. Accordingly, Holders of Claims in Class 1 and Interests in Class 2 are deemed to have
accepted the Plan and votes of holders of Claims in Class 1 and Interests in Class 2 will not be
solicited.

                                       CONFIRMATION OF PLAN

CONFIRMATION HEARING

               The Bankruptcy Code requires that the Bankruptcy Court, after notice, hold a hearing
to consider final approval of the disclosure statement and confirmation of the Plan. The
Confirmation Hearing is scheduled to commence on November 14, 2019, at 10:00 a.m. in the
United States Bankruptcy Court, One Bowling Green, New York, New York 10004. The
Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court without further
notice except for an announcement made at the Confirmation Hearing.

{01031987.DOC;1 }
                                                    17
19-13029-smb        Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06              Main Document
                                           Pg 18 of 77




               Objections, if any, to final approval of the disclosure statement or confirmation
of the Plan shall be filed and served by email so as to be received on or before October 26, 2019
at 5:00 p.m. Objections must be served upon (i) Robinson Brog Leinwand Greene Genovese &
Gluck P.C., 875 Third Avenue, 9th Fl, New York, NY 10022, Attn.: A. Mitchell Greene, Esq.
(amg@robinsonbrog.com) and Fred B. Ringel (fbr@robinsonbrog.com), and (ii) United States
Trustee, 201 Varick Street, Room 1006, New York, New York 10014 Attn: Shannon Scott, Esq.
(Shannon.Scott2@usdoj.gov) and filed electronically in accordance with the Court’s ECF
procedures.

REQUIREMENTS FOR CONFIRMATION

                 At the Confirmation Hearing, the Bankruptcy Court will determine whether the
requirements of section 1129 of the Bankruptcy Code have been satisfied, in which event the
Bankruptcy Court will enter an order confirming the Plan. These requirements include
determinations by the Bankruptcy Court that: (i) the Plan has classified Claims in a permissible
manner, (ii) the contents of the Plan comply with various technical requirements of the Bankruptcy
Code, (iii) the Debtor has proposed the Plan in good faith, (iv) the Debtor has made disclosures
concerning the Plan that are adequate and include information concerning all payments made or
promised in connection with the Plan and the Case, (v) the Plan is in the “best interests” of all
Creditors, (vi) the Plan is feasible, and (vii) the Plan has been accepted by the requisite number and
amount of Creditors in each Class entitled to vote on the Plan, or that the Plan may be confirmed
without such acceptances. The Debtor believes that all of these conditions have been or will be met
prior to the Confirmation Hearing.

                 Best Interest Test. The so-called “best interest” test requires that each impaired
Creditor and impaired Interest Holder either (a) accepts the Plan or (b) receives or retains under the
Plan property of a value, as of the Effective Date of the Plan, that is not less than the value such
entity would receive or retain if the Debtor was to be liquidated under chapter 7 of the Bankruptcy
Code. No class of claims is impaired pursuant to the Plan. The Plan provides for payment in cash in
full to all classes of claims.

              Liquidation Analysis. The Plan provides for payment in full to each class of
Allowed Claims. Accordingly, the Debtor believes that the Plan provides Creditors with at least as
much as they would be entitled to receive in a chapter 7 liquidation.

                 Feasibility. For the Plan to be confirmed, it must be demonstrated that
consummation of the Plan is not likely to be followed by the liquidation or the need for further
financial reorganization of the Debtor unless such liquidation is set forth in the Plan. This Plan calls
for the Closing on the APS and the transfer of the Property to the Debtor. The Purchase Price and
any distributions to creditors will be funded by the proceeds of the Exit Financing and an equity
contribution of approximately $4.350 million. The Debtor and its members shall evidence their
ability to fund the Purchase Price and any other plan payments at or prior to the confirmation hearing
by depositing the funds with the Disbursing Agent. Therefore, Debtor submits there are funds
sufficient to satisfy all of the Debtor’s Allowed Claims.
{01031987.DOC;1 }
                                                   18
19-13029-smb        Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06              Main Document
                                          Pg 19 of 77




                After the Closing, the Debtor intends on developing the Property into a two story,
54,000 square foot retail building located on a 27,200 square foot southwest corner lot. The property
will have 27,000 square feet of parking space on the roof with 180 parking spaces. The Debtor has
estimated it will incur $500,000 in pre-development expenses (or which $50,000 is for contingency).
The pre-development budget is needed to obtain drawings and get approvals to demolish two floors
of the building to conform top present zoning as well as to design the building for a new retail tenant
use. There are no zoning changes or governmental approvals needed to achieve the Debtor’s
development objectives.

                The Debtor does not anticipate generating income from the Property to pay for the
carrying costs and development of the Property and therefore the Debtor’s members have
contributed funds sufficient to pay the costs to develop the Property and fund its carrying costs
through the maturity date of the loan. Attached to the Disclosure Statement as Exhibit A is a
proposed use of funds which sets forth the sums necessary for payment of the Debtor’s operations
subsequent to the Effective Date until the maturity of the Exit Financing one (1) year from the
Effective Date.

              Upon the maturity of the Exit Financing, the Debtor intends on refinancing the Exit
Financing Loan Documents. Should the Debtor be unable to find refinancing upon maturity of the
Exit Financing, the Plan provides that the Property will be turned over to the Exit Lender.

                                    EFFECT OF CONFIRMATION

INJUNCTION

                (a) Except (i) as otherwise provided under Final Order entered by the
Bankruptcy Court or (ii) with respect to the Debtor’s obligations under the Plan, the entry of
the Confirmation Order shall forever stay, restrain and permanently enjoin with respect to
any Claim held against the Debtor as of the date of entry of the Confirmation Order (i) the
commencement or continuation of any action, the employment of process, or any act to collect,
enforce, attach, recover or offset from the Debtor, from the Properties, or from property of the
Estate that has been or is to be distributed under the Plan, and (ii) the creation, perfection or
enforcement of any lien or encumbrance against the Properties and any property of the Estate
that has been or is to be, distributed under the Plan. Except as otherwise provided in the
Confirmation Order, the entry of the Confirmation Order shall constitute an injunction
against the commencement or continuation of any action, the employment of process, or any
act to collect, recover or offset from the Debtor, from the Properties or from property of the
Estate, any claim, any obligation or debt that was held against the Debtor by any person or
entity as of the Confirmation Date except pursuant to the terms of this Plan. The entry of the
Confirmation Order shall permanently enjoin all Creditors, their successors and assigns, from
enforcing or seeking to enforce any such Claims.


{01031987.DOC;1 }
                                                  19
19-13029-smb        Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                          Pg 20 of 77




LIMITATION OF LIABILITY

                To the maximum extent permitted under Section 1125(e) of the Bankruptcy
Code, neither the Debtor nor any of its respective officers, directors, or employees (acting in
such capacity) nor any professional person employed by any of them, shall have or incur any
liability to any entity for any action taken or omitted to be taken in connection with or related
to the formulation, preparation, dissemination, Confirmation or consummation of the Plan,
the Disclosure Statement or any contract, instrument, release or other agreement or document
created or entered into, or any other action taken or omitted to be taken in connection with the
Plan.

DISCHARGE.

        On the Confirmation Date of this Plan, the Debtor will be discharged from any debt
that arose before confirmation of this Plan, subject to the occurrence of the Effective Date,
only to the extent specified in §1141(d)(1)(A) of the Code, except that the Debtor and the Post-
Confirmation Debtor will not be discharged of any debt: (i) imposed by this Plan; (ii) of a kind
specified in §1141(d)(6)(A); or (iii) of a kind specified in §1141(d)(6)(B).

                                   ALTERNATIVES TO THE PLAN

                If the Plan is not confirmed by the Bankruptcy Court, the alternatives may include (a)
liquidation of the Debtor under chapter 7 of the Bankruptcy Code; (b) the formulation, promulgation
and confirmation of an alternative plan of reorganization premised upon exit financing, or a sale of
the Debtor’s contract rights; or (c) dismissal of the Debtor’s case.

              The Plan proposes payment in full to all classes of claims and therefore the Plan
provides a recovery to all Creditors equal to or greater than would be obtainable in a chapter 7
liquidation.

                        CERTAIN FEDERAL INCOME TAX CONSEQUENCES

                The following summary of certain U.S. Federal income tax consequences is for
informational purposes only and is not a substitute for careful tax planning and advice based upon
the particular circumstances pertaining to each holder of an Allowed Claim. Each holder of an
Allowed Claim is urged to consult his own tax advisors. This summary does not cover all potential
U.S. federal income tax consequences that could possibly arise under the Plan and does not address
the Plan’s U.S. federal income tax consequences for any holder of an Allowed Claim that is a
partnership (or other pass-through entity) or otherwise subject to special tax rules.

                The Debtor has not requested any ruling from the Internal Revenue Service or any
other taxing authority with respect to such matters nor will the Debtor, with respect to the federal
income tax consequences of the Plan, obtain any opinion of counsel. Consequently, there can be no
assurance that the treatment set forth in the following discussion will be accepted by the IRS. The
{01031987.DOC;1 }
                                                  20
19-13029-smb        Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06                Main Document
                                           Pg 21 of 77




Debtor offers no statements or opinions that are to be relied upon by the creditors as to the treatment
of creditors’ claims under the Plan. Matters not discussed in this Disclosure Statement may affect
the tax consequences of the Plan on any particular holder of a Claim.

                This summary is based upon the laws in effect on the date of this Disclosure
Statement and existing judicial and administrative interpretations thereof, all of which are subject to
change, possibly with retroactive effect. Holders of Allowed Claims should consult their own tax
advisors as to the Plan’s specific federal, state, local and foreign income and other tax consequences.

                The tax consequences to Creditor will differ and will depend on factors specific to
each Creditor, including but not limited to: (i) whether the Claim (or portion thereof) constitutes a
claim for principal or interest; (ii) the origin of the Claim; (iii) the type of consideration received by
the Creditor in exchange for the Claim; (iv) whether the Creditor is a United States person or foreign
person for tax purposes; (v) whether the Creditor reports income on the accrual or cash basis
method; and (vi) whether the Creditor has taken a bad debt deduction or otherwise recognized loss
with respect to a Claim.

          THERE ARE MANY FACTORS WHICH WILL DETERMINE THE TAX
CONSEQUENCES TO EACH CREDITOR. FURTHERMORE, THE TAX
CONSEQUENCES OF THE PLAN ARE COMPLEX, AND IN SOME CASES, UNCERTAIN.
THEREFORE, IT IS IMPORTANT THAT EACH CREDITOR OBTAIN HIS, HER OR ITS
OWN TAX ADVICE REGARDING THE TAX CONSEQUENCES TO SUCH CREDITOR
AS A RESULT OF THE PLAN.

          THE DISCUSSION HEREIN IS NOT INTENDED OR WRITTEN TO BE
USED, AND CANNOT BE USED, BY ANY CREDITOR FOR THE PURPOSE OF
AVOIDING TAX PENALTIES THAT MAY BE IMPOSED ON A TAX PAYER. THE
DISCUSSION HEREIN WAS WRITTEN TO SUPPORT THE TRANSACTIONS
DESCRIBED IN THIS DISCLOSURE STATEMENT. EACH CREDITOR SHOULD SEEK
ADVICE BASED UPON THE CREDITOR’S PARTICULAR CIRCUMSTANCES FROM AN
INDEPENDENT TAX ADVISOR.

                                     ADDITIONAL INFORMATION

                Requests for information and additional copies of this Disclosure Statement, and the
other materials delivered together herewith and all deliveries, correspondence and questions, as the
case may be, relating to the Plan should be directed to (i) the Debtor’s counsel, Robinson Brog
Leinwand Greene Genovese & Gluck P.C., 875 Third Avenue, 9th Fl., New York, NY 10022, Attn.:
A. Mitchell Greene, Esq., (212) 603-6300 or (ii) may be retrieved from the Court’s web site at
https://ecf.nyeb.uscourts.gov (provided such party has PACER access).

               Copies of all pleadings, orders, lists, schedules, proofs of claims or other documents
submitted in this case are on file in the Office of the Clerk of the United States Bankruptcy Court at
One Bowling Green, New York, New York 10004, and are available for public inspection Monday
{01031987.DOC;1 }
                                                    21
19-13029-smb        Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06   Main Document
                                          Pg 22 of 77




through Friday, between the hours of 9:00 a.m. and 4:30 p.m.




{01031987.DOC;1 }
                                              22
19-13029-smb          Doc 42      Filed 11/11/19 Entered 11/11/19 17:31:06              Main Document
                                               Pg 23 of 77




                                                CONCLUSION

                    The Debtor believes that the Plan is in the best interests of all Creditors.

Dated:              New York, New York
                    November 11, 2019

                                                           AAGS HOLDINGS LLC
                                                           BY: GC Realty Advisors, LLC

                                                           By:/s/ David Goldwasser
                                                           David Goldwasser
                                                           Authorized Signatory

                                                           ROBINSON BROG LEINWAND GREENE
                                                           GENOVESE & GLUCK P.C.
                                                           Counsel to the Debtor
                                                           875 Third Avenue
                                                           New York, New York 10022

                                                           By: /s/ A. Mitchell Greene
                                                           A. Mitchell Greene




{01031987.DOC;1 }
                                                      23
19-13029-smb   Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06   Main Document
                                     Pg 24 of 77




                              EXHIBIT A
                                   19-13029-smb                      Doc 42             Filed 11/11/19 Entered 11/11/19 17:31:06                                                 Main Document
                                                                                                     Pg 25 of 77

Assumptions
Acquisition Price                                         $27,500,000.00
Deposit                                                      $100,000.00
Total Balance                                             $27,400,000.00
RE Taxes (2019)                                              $209,835.60
Annual Water Bill                                              $2,600.00
Estimated Annual Insurance                                    $20,000.00
Start Date                                                      9/20/2019
End Date                                                       11/27/2019
Number of Days                                                         69
Claims Interest Rate                                               1.62%
Prime Rate                                                         4.75%


 Sources
                                                            Amount                %
  Loan Amount                                             $29,750,000          87.24%
  Churchill Equity                                         $250,000
  Equity                                                  $4,100,965           12.03%
 Total Sources                                            $34,100,965          100.00%

 Uses
                                                            Amount                %
                     (1)
  Acquisition Price                                   $27,500,000              80.64%
  Carry Costs (2)                                     $275,600                  0.81%
  Legal Fees                                          $150,000                  0.44%
  Claims                                              $595,680                  1.75%
  US Trustee Fees                                     $250,000                  0.73%
  Seller (QPS Claims) (Subject to Dispute)            $344,977                  1.01%
    Legal Fees                                           $55,000                 0.16%
    Water and Taxes prorated for 69 days (3)             $40,159                 0.12%
    Insurance Costs prorated for 69 days (4)             $3,781                  0.01%
    Interest on Use of Cash for 69 days (5)              $246,037                0.72%
  Pre-Development Costs                               $500,000                  1.47%
    Legal Fees                                           $125,000                0.37%
    Architect                                            $200,000                0.59%
    Engineer                                             $125,000                0.37%
    Contingency                                          $50,000                 0.15%
  Financing Costs                                     $4,484,708               13.15%
 Total Uses                                           $34,100,965              100.00%


                                 Senior Loan Sources & Uses
 Loan Amount                                                                    $29,750,000    Max loan amount
 30-Day LIBOR (as of 10/29/19)                                                      1.7996%
 Loan Interest Rate                                                                  12.00%    The greater of 12% and LIBOR Plus 10% (11.8% as of 10/29/19)
 Loan Term (Months)                                                                       12
 Monthly DS                                                                        $301,632
 Annual DS                                                                       $3,619,583
                                     Loan Closing Costs
 Origination Fee                                             2.00%             $595,000.00
 Legal (Estimate)                                                                $25,000.00
 Application/Processing Fee                                                      $10,000.00
 Prepaid Interest                                              12             $3,619,583.33
 Mortgage Recording Tax (BK)                                 0.00%                    $0.00
                     (6)
 Title/Endorsements                                          0.75%             $223,125.00
 Third Party Reports                                                             $12,000.00
   Total Closing Costs                                                        $4,484,708.33


1) As of PSA dated July 17th, 2019
2) Based on RE Taxes and insurance projections provided by Sponsor ($255,600 annual RE Taxes and $20,000 insurance)
3) As per NYC (3 accounts: Acct #00005-20840-001- no balance, budget approx. $1,600. Acct #50005-20841-001- credit balance of $19,437.57. Budget $500. Acct #70005-20839-001- no balance, budget $500).
4) As per estimate from our insurance quote
5 As per what the net amount due to seller would have been on Sep 27 with an interest rate at Prime
6) Calculated as 0.75% of the mortgage amount
19-13029-smb   Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06   Main Document
                                     Pg 26 of 77




                              EXHIBIT B
19-13029-smb          Doc 42       Filed 11/11/19 Entered 11/11/19 17:31:06                        Main Document
                                                Pg 27 of 77



                                        AMENDED AND RESTATED

                          LIMITED LIABILITY COMPANY AGREEMENT

                                                          OF

                                            AAGS HOLDINGS LLC

ANY SECURITIES CREATED BY THIS AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION IN RELIANCE UPON AN EXEMPTION FROM
SUCH REGISTRATION SET FORTH IN THE SECURITIES ACT OF 1933 PROVIDED BY
SECTION 4(2) THEREOF, NOR HAVE THEY BEEN REGISTERED UNDER THE SECURITIES OR
BLUE SKY LAWS OF ANY STATE OR OTHER JURISDICTION. THE INTERESTS CREATED
HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT AND IN A TRANSACTION WHICH IS EITHER
EXEMPT FROM REGISTRATION UNDER SUCH ACTS OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACTS.

       THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT is made and entered into on this ___ day of November, 2019 (the “Effective
Date”), by and among the Company and each Person whose name and signature appears on the
signature pages attached hereto, as the Members.


                                              WITNESSETH:


        WHEREAS, on July 3, 2019, AAGS Holdings LLC (the “Company”) was duly formed
by the filing of Certificate of Formation with the Delaware Secretary of State pursuant to and in
accordance with the Limited Liability Company Act of the State of Delaware (the “Act”);
        WHEREAS, the Company has heretofore entered into that certain Operating Agreement
dated as of July 3, 2019 (as same may have been amended and restated from time to time,
collectively the “Original Operating Agreement”), pursuant to, and in accordance with the Act;
        WHEREAS, the parties hereto desire to, inter alia, admit Churchill Member (as
hereinafter defined) as a Member of the Company, and (ii) amend and restate in its entirety the
Original Operating Agreement in order to set out more fully the respective rights, obligations and
duties of the Managing Member and the Members of the Company.
       NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged the parties hereto covenant and agree that the Original Operating
Agreement is hereby amended, restated, replaced and superseded in its entirety upon the
following terms and conditions.


C:\Users\nfm\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\MFJWYQE4\#9026036v5_MORRISON_ - Operating Agreement
- MOCO 11-8-2019.DOCX
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06           Main Document
                                         Pg 28 of 77


                                          ARTICLE I.

                                        DEFINITIONS

      The following terms used in this Amended and Restated Limited Liability Company
Agreement shall have the following meanings (unless otherwise expressly provided herein):

        “Accountants.” Accountants shall mean any independent accountant (which may include
a regional accounting firm) selected by the Managing Member and engaged from time to time by
the Company for purposes of (i) preparing and/or providing reports, as provided in Section 11.4;
and (ii) performing such other functions as may be set forth in this Agreement or otherwise
determined by the Managing Member from time to time in accordance with the terms hereof.

       “Act.” Means the Limited Liability Company Act of the State of Delaware as amended,
modified or supplemented from time to time (or any corresponding provisions of succeeding
law).

        “Adjusted Capital Account Deficit.” With respect to each Member, the deficit balance, if
any, in such Member's Capital Account as of the end of the applicable Fiscal Year or other
period, after giving effect to the following adjustments:

               (a)     Credit to such Capital Account any amounts which such Member is
obligated to restore pursuant to any provisions of this Agreement or is deemed to be obligated to
restore pursuant to the penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Regulations; and

               (b)     Debit to such Capital Account the items described in paragraphs (4), (5)
and (6) of Section 1.704-1(b)(2)(ii)(d) of the Regulations.

       “Additional Capital Contributions.” With respect to each Member, all additional Capital
Contributions made by such Member pursuant to Section 8.2 of this Agreement.

       “Additional Capital Requirement.” As defined in Section 8.2(a) hereof.

        “Affiliate.” With respect to any Person, (i) in the case of an individual, any relative of
such Person, (ii) any officer, director, trustee, partner, member, managing member, employee or
holder of ten percent (10%) or more of any class of the voting securities of or equity interest in
such Person; (iii) any corporation, partnership, limited liability company, trust or other entity
controlling, controlled by or under common control with such Person; or (iv) any officer,
director, trustee, partner, member, managing member, employee or holder of ten percent (10%)
or more of the outstanding voting securities of any corporation, partnership, limited liability
company, trust or other entity controlling, controlled by or under common control with such
Person.

        “Agreement.” Means this Amended and Restated Limited Liability Company Agreement,
as the same may be amended from time to time.




                                                2
19-13029-smb      Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                          Pg 29 of 77


        “Approve,” “Approved,” or “Approval.” Shall refer to a proposed decision, action,
report, budget, election, or any other matter that has been proposed by the Managing Member
and has received the written approval of the Members with respect to Major Actions and any
other action that requires the Members’ consent pursuant to the terms of this Agreement.

         “Approved Budget.” Means the then effective Approved annual budget of the Company
(i.e., the then effective annual budget that has been Approved in accordance with Section 5.12
below).

        “Approved Financing.” Means (A) a loan amount (i) not less than that required to pay off
the Churchill Loan and (ii) not more than Thirty Five Million Dollars ($35,000,000), (B) an
interest rate not greater than 8%, (C) an origination fee not greater than 1%, (D) an exit fee not
greater than 1%, (E) a prepayment premium not more than 6 months from the closing of such
financing, (F) a term not less than 12 and not greater than 36 months (inclusive of all
extensions), (G) a brokerage fee not greater than 50bps, and (H) non-recourse to members.

       “Approved Sale Procedures.” Means the procedures governing a Forced Sale as set forth
in Exhibit D hereof.

        “Bankruptcy.” Means with respect to any Person, a “Voluntary Bankruptcy” or an
“Involuntary Bankruptcy”. A “Voluntary Bankruptcy” means, with respect to any Person (i) the
inability of such Person generally to pay its debts as such debts become due, or an admission in
writing by such Person of its inability to pay its debts generally or a general assignment by such
Person for the benefit of creditors, (ii) the filing of any petition or answer by such Person seeking
to adjudicate itself as bankrupt or insolvent, or seeking for itself any liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of such Person or its
debts under any law relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking, consenting to, or acquiescing in the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for such Person or for any substantial part of
its property or (iii) corporate action taken by such Person to authorize any of the actions set forth
above. An “Involuntary Bankruptcy” means, with respect to any Person, without the consent or
acquiescence of such Person, the entering of an order for relief or approving a petition for relief
or reorganization or any other petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or other similar relief under any present or future
bankruptcy, liquidation, dissolution or other similar relief under any present or future
bankruptcy, insolvency or similar statute, law or regulation, or the filing of any such petition
against such Person which petition shall not be dismissed within ninety (90) days, or without the
consent or acquiescence of such Person, the entering of an order appointing a trustee, custodian,
receiver or liquidator of such Person or of all or any substantial part of the property of such
Person which order shall not be dismissed within ninety (90) days.

       “BB Act.” As defined in Section17.12 hereof.

       “Book Basis.” With respect to any asset of the Company, the adjusted basis of such asset
for federal income tax purposes. If any asset is contributed to the Company, the initial Book
Basis of such asset will equal its fair market value on the date of contribution. If the Book Basis
of a Company asset is adjusted pursuant to Section 1.704-1(b) of the Regulations to reflect the


                                                 3
19-13029-smb      Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                          Pg 30 of 77


fair market value of such asset, the Book Basis of such asset will be adjusted to equal its
respective fair market value as of the time of such adjustment. The Book Basis of all such assets
of the Company will thereafter be adjusted by depreciation as provided in Section 1.704-
1(b)(2)(iv)(g) of the Regulations and any other adjustments to the basis of such assets other than
depreciation or amortization.

       “Business Day.” Means any day other than a Saturday, Sunday or any other day on which
national banks in New York, New York are not open for business.

        “Capital Account.” A capital account maintained for each Member in accordance with
the rules set forth in Section 1.704-1(b)(2)(iv) of the Regulations. Subject to the foregoing, a
Member's Capital Account generally shall be:

               (a)   increased by (i) the amount of money contributed by such Member to the
Company, including Company liabilities assumed by such Member; and (ii) allocations to such
Member of Net Profits (and items thereof) and items of income and gain that are specially
allocated to such Member pursuant to Section 10.3; and

                (b)     decreased by (i) the amount of money distributed to such Member by the
Company, including such Member's individual liabilities assumed by the Company; and (ii)
allocations to such Member of Net Losses (and items thereof) and items of deduction or loss
specially allocated to such Member pursuant to Section 10.3.

        Upon the transfer of an Economic Interest in the Company, the transferee shall succeed to
the Capital Account of the transferor with respect to the transferred Economic Interest unless
such transfer results in a termination of the Company pursuant to Section 708 of the Code.

       “Capital Call Notice.” As defined in Section 8.2(a) hereof.

     “Capital Contribution.” With respect to each Member, the amount of cash paid in to the
Company by that Member pursuant to Section 8.1 or Section 8.2 of this Agreement.

       “Capital Transaction.” Means (i) any transaction pursuant to which the indebtedness
secured by any portion of the Property is financed or refinanced; (ii) a sale, condemnation,
exchange or casualty, or other disposition, whether by foreclosure or otherwise, of all or
substantially all of the Property; or (iii) an insurance recovery or any other transaction, which, in
accordance with generally accepted accounting principles, is considered capital in nature.

        “Cash From Capital Transactions.” Means cash of the Company available for distribution
to Members (i) from the sale of the Property or from any other capital or financing transaction, or
(ii) received by the Company in connection with (A) any insurance proceeds or condemnation
awards or (B) any capital or financing transaction directly involving the Property. It is
understood that Cash From Capital Transactions will be net of any approved expenses of the
Company not otherwise paid from Cash From Operations.

       “Cash From Operations.” Means, for any period, the cash of the Company for such
period actually received from all sources, including all cash distributions (or cash equivalents)
received by the Company but excluding Capital Contributions and Cash From Capital


                                                 4
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06           Main Document
                                         Pg 31 of 77


Transactions, net of operating expenses of the Company paid in accordance with the Approved
Budget and this Agreement.

        “Cause.” Means with respect to the Managing Member or any Affiliate of the Managing
Member, the occurrence of any of the following events: (i) has been found guilty of, or otherwise
plead guilty to, engaging in criminal activities constituting a felony, (ii) has engaged in fraud,
gross negligence, breach of fiduciary duty, or willful or wanton misconduct with respect of the
Company, the Property, or otherwise materially and adversely affecting any Member as
confirmed by the Mediator in his sole discretion; provided however, that it will be deemed to be
Cause if the Mediator does not make a determination within five (5) business days after
receiving written notice from the party making such allegations, irrespective of when and
whether any party responds to same, (iii) had been found liable for, or guilty of, or plead guilty
to, fraud, gross negligence, breach of fiduciary duty, or willful or wanton misconduct, other than
in conjunction with an Excluded Litigation, (iv) who has brought any suit against Churchill
Member, or any Affiliate of Churchill Member, seeking to challenge, invalidate, or otherwise
interfere with the Churchill Loan (including, without limitation interposing any defenses
thereto); (v) has made, permitted, ratified or otherwise endorsed any payment to any Excluded
Person from Company funds without the consent of Churchill Member; (vi) with respect to the
DS Member, taking any action under this agreement that requires the consent of the Churchill
Member without first obtaining the written consent of the Churchill Member, (vii) with respect
to DS Member, prior to the Churchill Payoff Date, the occurrence of any other material breach of
or default under a material term or provision of this Agreement that has (or could reasonably be
expected to have) a material and adverse effect on the Company or the Property as reasonably
determined by the Mediator, provided that, if such material breach is capable of being cured,
then DS Member shall have thirty (30) days to cure such material breach to the reasonable
satisfaction of the Mediator after written notice (or, if such default is of such a nature that it
cannot be cured within thirty (30) days, such longer period as is reasonably necessary to effect
such cure, not to exceed a total of ninety (90) days), provided further that, there shall be no
notice and cure period applicable under this clause (a) for the same material breach; (b) an event
of Bankruptcy with respect to the Company, DS Member or an Affiliate of DS Member; (c) any
Company default under the Churchill Loan which is not cured by the Company within any
applicable notice, grace or cure period; or (d) a Disqualification of DS Member as Managing
Member, provided that DS Member is not replaced with a successor managing member within
thirty (30) days of such Disqualification with a Person selected by DS Member and reasonably
satisfactory to Churchill Member.

        “Certificate of Formation.” Means the Certificate of Formation of AAGS Holdings LLC,
as filed with the Secretary of State of the State of Delaware on July 3, 2019, as the same may be
amended or restated from time to time.

    “Churchill Loan.” Means that certain $29,750,000 Exit Loan facility made by
CHURCHILL to the Company as of November 13, 2019.

       “Churchill Loan Documents.” Means any and all documents, instruments and agreements
which evidence and/or secure the Churchill Loan, same as may be amended, restated, renewed
and/or modified, from time to time.



                                                5
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06           Main Document
                                         Pg 32 of 77


        “Churchill Member.” Churchill-SP QPS LLC, a New York limited liability company,
and as used herein, means to include any members of Churchill Member, and all Affiliates
thereof.

        “Churchill Payoff.” Means the complete repayment and satisfaction in full of any and all
obligations of the borrower under the Churchill Loan Documents, including, without limitation,
the payment in full of any and all accrued and unpaid interest, unpaid principal, fees, costs,
charges and other amounts as may be then due and owing under the Churchill Loan Documents.

        “Churchill Payoff Date.” Means the date on which the Churchill Payoff is completed in
full.

       “Code.” The Internal Revenue Code of 1986 as it may be amended from time to time, or
any provision of succeeding law.

     “Co-Managing Member.” Means Churchill Member and any successor to Churchill
Member.

        “Company.” As defined in the Recitals hereof.

        “Company Minimum Gain.” Partnership minimum gain as defined in Section 1.704-2(d)
of the Regulations. Subject to the foregoing, Company Minimum Gain shall equal the amount of
gain, if any, which would be recognized by the Company with respect to each Nonrecourse
Liability of the Company if the Company were to transfer the Company's property that is subject
to such Nonrecourse Liability in full satisfaction thereof.

        “Company Representative.” As defined in Section 17.12 hereof.

        “Control,” “Controlled by,” and “under common Control with.” Means possession,
directly or indirectly, of the power to direct or cause the direction of management or policies of
the Person in question (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

        “Deadlock.” As defined in section 13.1 hereof.

        “Defaulting Member.” As defined in Section 8.2(b) hereof.

       “Disqualification.” Means, with respect to Managing Member, the death (or, in the case
of a corporation or other organization, dissolution or liquidation), Bankruptcy, resignation, or
removal of such Managing Member.

        “DS Member.” Means DS Partners LIC LLC, a Delaware limited liability company.

        “Due Date.” As defined in Section 8.2(b) hereof.

      “Economic Interest.” A Member's share of one or more of the Company's Net Profits,
Net Losses and rights to distributions of the Company's assets pursuant to this Agreement and



                                                6
19-13029-smb      Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                          Pg 33 of 77


the Act, but shall not include any right to vote on, consent to or otherwise participate in any
decision of the Members.

       “Effective Date.” As defined in the first paragraph of this Agreement.

       “Entity.” A general partnership, limited partnership, limited liability company,
corporation, joint venture, trust, business trust, cooperative or association or any foreign trust or
foreign business organization.

      “Excluded Litigation.” Means any of those pending litigations set forth on the Annexed
Exhibit C.

       “Excluded Persons.” Means Brad Zackson and any Affiliate of Brad Zackson.

       “Exercising Member.” As defined in Section 13.2 hereof.

       “Existing Guarantee.” As defined in Section 5.9.1 hereof.

      “FAR.” Means floor area ratio with respect to the Property as determined unanimously by
both Members.

        “Financing.” Means any (i) mortgage loan that encumbers all or any portion of the
Property, (ii) any mezzanine loan to which the Company or any Subsidiary is a party or (iii)
preferred equity to the Company or any subsidiary of the Company.

       “Fiscal Year.” The Company's fiscal year, which shall be the calendar year.

       “Forced Sale.” As defined in Section 13.3 hereof.

       “Forced Sale Notice.” As defined in Section 13.2 hereof.

       “Initial Capital Contribution.” The initial contribution to the capital of the Company
made by a Member pursuant to Section 8.1 of this Agreement.

       “Initial Property Budget.” As defined in Section 5.12 hereof.

        “Interest.” Any interest in the Company, including a Membership Interest, an Economic
Interest, any right to vote or participate in the business of the Company, or any other interest in
the Company.

       “Liquidating Events.” As defined in Section 14.1(a) hereof.

         “Liquidator.” Means the Managing Member, provided that if either (i) a Bankruptcy has
occurred with respect to the Managing Member, (ii) there is no remaining Managing Member,
(iii) there is a default by the Company under the [Churchill Loan] or other financing of the
Company, or (iv) the [Churchill Payoff] has not occurred, as the case may be, then a
“Liquidator” shall be appointed by Churchill Member.

       “Managing Member.” As defined in Section 5.2 hereof.


                                                 7
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06            Main Document
                                         Pg 34 of 77


       “Mediation.” Means non-binding mediation to be held in a mutually agreed upon location
in New York City, New York before the Mediator. The costs of any mediation to be split
equally among the parties.

       “Mediator.” Means Andrew W. Albstein, Esq., or if Andrew W. Albstein, Esq. has a
good faith basis to refuse to serve as mediator for a given dispute which he is asked to oversee in
connection with this Agreement, an independent mediator shall be appointed by JAMS in
accordance with its rules; provided that such mediator shall have not less than twenty (20) years
of experience with commercial real estate and joint ventures in the New York City metropolitan
area.

      “Member.” Each Person who executes this Agreement or a counterpart thereof as a
Member, and each of the Persons who may hereafter become Members as provided in this
Agreement; provided however, that no Person may be a Member if any Excluded Persons are in
any way affiliated with the Member.

        “Member Minimum Gain.” Means partner minimum gain as defined in Section 1.704-
2(g) of the Regulations. Subject to the foregoing, Member Minimum Gain shall equal the
amount of gain, if any, which would be recognized by a Member if the Member Nonrecourse
Debt of such Member were treated as a Nonrecourse Liability and the property which is subject
to such deemed Nonrecourse Liability were transferred in full satisfaction thereof.

       “Member Nonrecourse Debt.” Means partner nonrecourse debt as defined in Section
1.704-2(b)(4) of the Regulations.

         “Member Nonrecourse Deductions.” Means partner nonrecourse deductions as defined
in Section 1.704-2(i) of the Regulations. Subject to the foregoing, the amount of Member
Nonrecourse Deductions with respect to a Member Nonrecourse Debt for a Fiscal Year shall
equal the excess, if any, of the net increase, if any, in the amount of Member Minimum Gain
attributable to such Member Nonrecourse Debt during that Fiscal Year over the aggregate
amount of any distribution during that Fiscal Year to the Member that bears the economic risk of
loss for such Member Nonrecourse Debt to the extent such distributions are from the proceeds of
such Member Nonrecourse Debt and are allocable to an increase in Member Minimum Gain
attributable to such Member Nonrecourse Debt, determined in accordance with Section 1.704-
2(i) of the Regulations.

        “Membership Interest.” A Member's entire interest in the Company including such
Member's Economic Interest and any right to participate in the management of the business and
affairs of the Company, including the right to vote on, consent to, or otherwise participate in any
decision or action of or by the Members granted pursuant to this Agreement or the Act.

       “Net Profits” and “Net Losses.” For each Fiscal Year or other period, an amount equal to
the Company’s taxable loss or income, respectively, for such year or period, determined in
accordance with Section 703(a) of the Code (and for this purpose, all items of income, gain, loss,
or reduction required to be stated separately pursuant to Section 703(a)(1) of the Code shall be
included in taxable income or loss), with the following adjustments:




                                                8
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06           Main Document
                                         Pg 35 of 77


                (i)    Any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Net Profits or Net Losses pursuant to this
definition shall be added to such taxable income or loss;

                (ii)    Any expenditures of the Company described in Section 705(a)(2)(B) of
the Code or treated as 705(a)(2)(B) expenditures pursuant to Regulation Section 1.704-
1(b)(2)(iv)(i), and not otherwise taken into account in computing Net Profits or Net Losses
pursuant to this definition shall be subtracted from such taxable income or loss;

                (iii)  In the event the Book Basis of any Company asset is adjusted in
compliance with Regulation Section 1.704-1(b), the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such asset for purposes of computing Net
Profits or Net Losses;

               (iv)    Gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Book Basis of the property disposed of notwithstanding that the adjusted tax
basis of such property differs from its Book Basis;

               (v)     In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, whenever the Book
Basis of an asset differs from its adjusted basis for federal income tax purposes at the beginning
of a Fiscal Year, depreciation, amortization or other cost recovery deductions allowable with
respect to an asset shall be an amount which bears the same ratio to such beginning Book Basis
as the federal income tax depreciation, amortization or other cost recovery deduction for such
year bears to such beginning adjusted tax basis; provided, however, that if the adjusted basis for
federal income taxes of an asset at the beginning of a year is zero, depreciation, amortization or
other cost recovery deductions shall be determined by reference to the beginning Book Basis of
such asset using any reasonable method selected by the Managing Member;

                (vi)   To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Section 734(b) of the Code is required, pursuant to
Section 1.704-1(b)(2)(iv)(m)(4) of the Regulations, to be taken into account in determining
Capital Accounts as a result of a distribution other than in liquidation of a Member’s
Membership Interests, the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment decreases such basis) from
the disposition of such asset and shall be taken into account for purposes of computing Net
Profits or Net Losses; and

               (vii) Notwithstanding any other provision of this definition, any items which
are specially allocated pursuant to Section 10.3 hereof shall be determined by applying rules
analogous to those set forth in subparagraphs (i) through (vi) above.

       “New Allocations.” As defined in Section 10.7 hereof.

       “Non-Defaulting Member.” As defined in Section 8.2(b) hereof.




                                                9
19-13029-smb      Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                          Pg 36 of 77


       “Nonrecourse Deductions.” As defined in Sections 1.704-2(b)(1) and 1.704-2(c) of the
Regulations. Subject to the preceding sentence, the amount of Nonrecourse Deductions for a
Fiscal Year shall equal the excess, if any, of the net increase, if any, in the amount of Company
Minimum Gain during that Fiscal Year (determined under Section 1.704-2(d) of the Regulations)
over the aggregate amount of any distributions during that Fiscal Year of proceeds of a
Nonrecourse Liability that are allocable to an increase in Company Minimum Gain (determined
under Section 1.704-2(h) of the Regulations).

       “Nonrecourse Liability.” As defined in Section 1.704-2(b)(3) of the Regulations.

       “New Allocations.” As defined in Section 10.7 hereof.

       “Officer.” An individual appointed by the Managing Member to whom the Managing
Member delegates specified responsibilities. The Managing Member may, but shall not be
required to, create such offices as it deems appropriate, including, but not limited to, Chief
Executive Officer, President, Executive Vice President, Senior Vice President(s), Vice
President(s), Secretary and Treasurer. The Officers shall have such duties as are assigned to them
by the Managing Member from time to time. All Officers shall serve at the pleasure of the
Managing Member and the Managing Member may remove any Officer from office without
cause and any Officer may resign at any time.

       “Original Operating Agreement.” As defined in the Recitals hereof.

        “Percentage Interest.” Each Member shall have a Percentage Interest as set forth on
Exhibit “A” attached hereto and incorporated herein.

        “Permitted Upzoning.” Means upzoning of the Property that would (i) increase the FAR
for the Property to not less than 12.0, (ii) permit not less than 200,000 ZFA of retail and/or office
space to be constructed on the Property, and (iii) not require any further obligations on site or off
site including, but not limited to, community facilities, community parks, public plazas, public
entitlements, transit improvements or other similar obligations and appurtenances to the
Property.

        “Person” or “person.” Means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any federal, State, county or
municipal government or any bureau, department or agency thereof and any fiduciary acting in
such capacity on behalf of any of the foregoing.

      “Property.” Means that certain real property known as 23-10 Queens Plaza South,
Queens, New York.

        “Regulations.” Means the federal income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

       “Regulatory Allocations.” As defined in Section 10.3(f) hereof.

       “Removed Managing Member.” As defined in Section 5.9.1 hereof.


                                                 10
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06          Main Document
                                         Pg 37 of 77




        “Reserves.” Funds set aside and amounts allocated to reserves in amounts determined by
the Managing Members for working capital and the payment of taxes, insurance, debt service or
other costs or expenses incident to the ownership or operation of the Company's business.

      “Silverpoint Entity.” Means SPCP Group III LOPD 33 LLC, a Delaware limited liability
company.

       “Special Allocations.” As defined in Section 10.3 hereof.

        “Subsidiary.” Means any Person which is Controlled, directly or indirectly, by the
Company, through which the Company shall hold an interest, whether directly or indirectly
(including, without limitation, any interests in a limited liability company) in any asset,
including, but not limited to, the Property.

       “Target Amount.” As defined in Section 10.2(c) hereof.

       “Transfer.” As defined in Section 12.1 hereof.

       “Upzoning Completion.” Means a final and unappealable, written decision by the
applicable governmental or quasi-governmental agency having jurisdiction over the Property (or
reasonable but conclusive written proof of such a decision thereby) to enact the Permitted
Upzoning.

                                         ARTICLE II.

                               FORMATION OF COMPANY

         2.1.  Formation. On July 3, 2019, the Company was formed as a Delaware limited
liability company in accordance with the provisions of the Act. The Managing Member shall
cause the company to be authorized to do business in the State of New York pursuant to the New
York Limited Liability Company Law.

       2.2.    Name. The name of the Company is AAGS Holdings LLC.

        2.3.   Principal Place of Business. The principal place of business of the Company shall
be 23-10 Queens Plaza South, Long Island City, New York, or at such other place in New York,
New York as the Managing Member, upon prior written notice to the Members, may from time
to time determine.

        2.4.  Registered Office and Registered Agent. The Company's registered office shall
be at the Company’s principal place of business and the registered agent shall be as set by the
Managing Member, as may be changed from time to time pursuant to the Act and the applicable
rules promulgated thereunder.

        2.5.  Term. The term of the Company commenced on July 3, 2019 and shall continue
until the Company is dissolved and its affairs wound up in accordance with the provisions of this
Agreement or the Act.


                                               11
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 38 of 77




                                          ARTICLE III.

                                  BUSINESS OF COMPANY

       3.1.    Purpose of the Company. Subject to the provisions of this Agreement, the
purposes of the Company are solely the following:

               (a)    to own (indirectly though one hundred percent (100%) owned
Subsidiaries), one hundred percent (100%) of the fee interest in the Property, and to manage
develop, lease and operate the Property;

               (b)    to do any and all other acts or things that may be necessary, appropriate,
proper, advisable, incidental to or convenient for the furtherance and accomplishment of the
business of the Company as set forth in Section 3.1(a); and

              (c)   to exercise all powers necessary to or reasonably connected with the
foregoing which may be legally exercised by limited liability companies under the Act.

The Company shall not conduct any other business or engage in any other activities, except as
expressly permitted by this Section 3.1, without the prior written approval of Churchill Member.

       3.2.     Powers of the Company. The Company will have the power, in fulfilling the
purpose set forth above, to conduct any business or take any action which is lawful and which is
not prohibited by the Act.

                                          ARTICLE IV.

                         NAMES AND ADDRESSES OF MEMBERS

       The names and addresses of the Members are set out on Exhibit “A” attached hereto and
incorporated herein.



                                          ARTICLE V.

                    RIGHTS AND DUTIES OF MANAGING MEMBER

        5.1. Management. The business and affairs of the Company shall be managed by its
Managing Member. The Managing Member shall have responsibility and discretion in the
management and control of the business and affairs of the Company for the purposes herein
stated, shall make decisions affecting the Company’s affairs and business, and shall have full,
complete and exclusive discretion to take any and all action that the Company is authorized to
take and to make all decisions with respect thereto, all subject to the rights of the Members as set



                                                12
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 39 of 77


forth in this Agreement. The Managing Member shall discharge its duties with respect to the
finances of the Company, including, without limitation, all duties concerning the collection,
maintenance and application of any and all funds provided to or obtained by the Company from
any source whatsoever in a fiduciary capacity in accordance with the Act and in good faith, in
the manner it reasonably believes to be in the best interest of the Company giving due regard to
the authority and restrictions on authority granted to Managing Member hereunder. The
Managing Member shall not knowingly or intentionally cause or allow the Company to violate
applicable State or Federal laws. The Managing Member shall not be entitled to any
compensation for acting as Managing Member of the Company except as expressly set forth in
this Agreement.

        5.2.    Number, Tenure and Qualifications. The Company shall initially have one (1)
Managing Member. The Members hereby initially appoint DS Member as the Managing
Member. The Managing Member shall serve as a Managing Member until the earlier of (i) its
resignation in accordance with Section 5.9 of this Agreement, (ii) its Disqualification or (iii) the
occurrence of an event constituting Cause. Notwithstanding anything to the contrary in this
Agreement, the Members consent and agree that on and after the Churchill Payoff Date, (a)
Churchill Member shall automatically become Co-Managing Member of the Company with DS
Member (in its capacity as Managing Member) without the need for any further action, (b) all
references to “Managing Member” in this Agreement shall refer to DS Member and Churchill
Member, subject to the subsequent the Disqualification, removal or Resignation of either such
party as Managing Member in accordance with the terms of this Agreement, and (c) there shall
thereafter be two (2) Managing Members of the Company, subject to the subsequent the
Disqualification, Removal or Resignation of either such party as Managing Member in
accordance with the terms of this Agreement. From and after the Churchill Payoff Date, any and
all decisions affecting the Company and the Property, and all business affairs of the Company
(including, without limitation, the exercise of those powers under Article III and Section 5.1
hereof, as limited by Section 5.3, hereof) shall be jointly managed by Churchill Member and DS
Member in accordance with the provisions of this Agreement, and all acts and decisions to be
made and undertaken by or on behalf of the Company shall be made or undertaken jointly with
the consent of both Churchill Member and DS Member, with any Deadlock resolved as set forth
in Article XIII, herein.

       5.3.    Certain Powers of the Managing Member.

        Subject to Section 5.4 of this Agreement, the Managing Member shall have the sole and
exclusive right to manage the business of the Company and shall have all of the rights and
powers which may be possessed by a Managing Member under the Act including, without
limitation, the right and power to:

       (a)     acquire by purchase, lease or otherwise any real or personal property which may
be necessary, convenient or incidental to the accomplishment of the purposes of the Company;

        (b)    operate, maintain, finance, improve, construct, own, grant options with respect to,
sell, convey, assign, mortgage and lease any real estate and any personal property necessary,
convenient or incidental to the accomplishment of the purposes of the Company;



                                                13
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 40 of 77


        (c)    execute any and all agreements, contracts, documents, certifications, and
instruments necessary or convenient in connection with management, maintenance and operation
of the Company, or in connection with managing the affairs of the Company, including
executing amendments to this Agreement and the Certificate of Formation in accordance with
the terms of this Agreement, pursuant to any power of attorney granted by the Members to the
Managing Member, provided however, that the Managing Member shall not enter into (and shall
not cause the Company to enter into), whether directly or indirectly, any agreements with any
Excluded Persons;

        (d)    care for and distribute funds to the Members by way of cash, income, return of
capital or otherwise, all in accordance with the provisions of this Agreement, and perform all
matters in furtherance of the objectives of the Company or this Agreement; provided, however,
that no funds may be distributed to, or on account of, any Excluded Persons;

        (e)   contract on behalf of the Company for the employment and services of employees
and/or independent contractors, such as lawyers and accountants, and delegate to such Persons
the duty to manage or supervise any of the assets or operations of the Company, provided that
the total compensation to be paid by the Company under any such agreement does not exceed
$50,000.00;

        (f)   engage in any kind of activity and perform and carry out contracts of any kind
necessary or incidental to, or in connection with, the accomplishment of the purposes of the
Company, including but not limited to upzoning the Property, as may be lawfully carried on or
performed by a partnership under the laws of each state in which the Company is then formed or
qualified;

      (g)     take, or refrain from taking, all actions, not expressly proscribed or limited by this
Agreement, as may be necessary or appropriate to accomplish the purposes of the Company; and

        (h)    institute, prosecute, defend, settle, compromise and dismiss lawsuits or other
judicial or administrative proceedings brought on or in behalf of, or against, the Company or the
Members in connection with activities arising out of, connected with, or incidental to this
Agreement, and to engage counsel or others in connection therewith.

        For the avoidance of doubt, from and after the Churchill Payoff Date, the exercise of any
and all rights and powers of the Managing Member under this Section 5.3 shall require the
unanimous consent and approval of Churchill Member and DS Member, and if such unanimous
consent and approval is not obtained, the parties shall follow the process set forth in Section 13,
hereof.

       5.4.   Actions Requiring Unanimous Member Consent. Notwithstanding anything in
this Agreement to the contrary, prior to the Churchill Payoff Date (after which all decisions will
be made jointly by Churchill Member and DS Member) the written approval of both Members
(which approval may be provided by eletronic mail) shall be requried before the Company (or
the Managing Member, as appropriate) shall take any of the following actions (each, a “Major
Action”):




                                                14
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06            Main Document
                                         Pg 41 of 77


               (a)    to cause or approve any sale, transfer or other disposition of the Property,
other than an Forced Sale;

               (b)     to make any change to the stated purposes of the Company set forth in
Section 2.3 hereof, or conduct any activities on behalf of the Company other than in accordance
with the Company’s stated purposes;

             (c)     to issue any additional Membership Interests or other equity interests in
the Company other than what was initially listed in Exhibit A;

             (d)    to cause the Company to enter into any agreements with the Managing
Member regarding property or asset management other than as provided in this Agreement;

             (e)    subject to Section 5.12 of this Agreement, to approve or authorize any
unbudgeted expenditures once the aggregate of all unbudgeted expenditures exceeds $5,000;

              (f)     the acquisition by the Company of any material asset other than the
Property and personal property relating to the Property in the ordinary course of business;

               (g)      the Company’s acceptance or entering into of any finanancing, loan and
the mortgaging, pledging or encumbering of any interest in or material asset of the Company as
security therefor, in each case other than the Churchill Loan on the date hereof or an Approved
Financing;

               (h)     the entering into (including the approval of the terms and conditions),
amendment, modification, alteration, change, assignment, extension, termination or cancellation
of, or the waiver of any rights under, any agreement between the Company and an Affiliate of
Managing Member;

              (i)     at any time prior to the Churchill Payoff Date, the institution or settlement
of any lawsuit, claim, counterclaim or other legal proceeding (pending or threatened) by or
against the Company where the maximum amount claimed by or against the Company exceeds
$10,000.00, including confessing a judgment against it or accepting the settlement, compromise
or payment of any claim asserted against the Company or its properties and assets (including
claims covered by the policies of insurance maintained by the Company), or asserted by the
Company in respect of the foregoing;

                (j)     filing a petition for relief under the Bankruptcy Code, as amended, with
respect to the Company; causing, acquiescing or consenting to any Bankruptcy; making an
assignment for the benefit of creditors, applying for the appointment of a custodian, receiver or
trustee for the Company or any of its assets; consenting to any other bankruptcy or similar
proceeding, consenting to the filing of such proceeding or admitting in writing the Company’s,
inability to pay its debts generally as they become due; or engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, or omit to take any action
which causes the dissolution, liquidation or winding-up of the Company or the Managing
Member,




                                                15
19-13029-smb         Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06          Main Document
                                           Pg 42 of 77


               (k)    making any significant accounting decision for the Company which may,
or is likely to, have an adverse effect on Churchill Member or its Interests (as reasonably
determined by Churchill Member in good faith);

               (l)   amend, modify, waive or terminate, this operating agreement or similar
constituent documents of the Company other than in connection with any Transfers or issuances
of Membership Interests made in accordance with this Agreement;

               (m)     issuing guaranties on behalf of the Company of obligations of any other
Person, including guaranties of any of the obligations of any Affiliate of any Member, other than
as required pursuant to the Churchill Loan on the date hereof or in connection with an Approved
Finanancing;

               (n)      any merger or consolidation of the Company with or into any other entity
or Person;

              (o)     issuing any interest or equity in the Company, or approving the admission
to the Company of a successor or an additional Member or remove any Member, except in
accordance with the terms of this Agreement;

                (p)     the submission of any application or other documents regarding the FAR,
any entitlements, zoning and uses of all or any portion of the Property, provided that DS Member
may take actions in furtherance of appliactions and other matters set forth in this Seection 5.4(p)
without the consent or cooperation of Churchill Member solely to the extent necessary to effect
the Permitted Upzoning. Notwithstanding anything herein to the contrary, the Churchill Member
or its designee, shall attend each and any meeting with any official of the City of New York or
the State of New York in connection with any Permitted Upzoning, or any other zoning or land-
use related issues affecting the Property.

               (q)     enter into, negotiate, or execute any lease, agreement to market, or quote
to any prospective lessee or licensee any rental value for any portion of the Property;

               (r)      opening any bank account; and/or

               (s)    enter into any agreement or otherwise make a binding commitment to do
any of the foregoing.

        5.5.    Liability for Certain Acts. Managing Member shall not be liable to the Company
or to any Member for any loss or damage sustained by the Company or any Member except for
loss or damage resulting from (a) fraud, (b) intentional misconduct or knowing violation of law
or (c) a transaction for which such Managing Member received a personal benefit in violation or
breach of the provisions of this Agreement. The Managing Member shall be entitled to rely on
information, opinions, reports or statements, including but not limited to financial statements or
other financial data prepared or presented by: (i) any one or more Members, the Managing
Member, Officers or employees of the Company whom the Managing Member reasonably
believes to be reliable and competent in the matter presented, or (ii) legal counsel, public
accountants, or other persons as to matters the Managing Member reasonably believes are within
the person's professional or expert competence.


                                                16
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06           Main Document
                                         Pg 43 of 77


        5.6.    Managing Member Has No Exclusive Duty to Company. The Managing Member
shall not be required to manage the Company as the Managing Member's sole and exclusive
function and the Managing Member may have other business interests and may engage in other
activities in addition to those relating to the Company even if such additional business interests
and activities are competitive with the Company. Except as set forth herein, neither the
Company nor any Member shall have any right, by virtue of this Agreement, to share or
participate in such other investments or activities of other any other Member or to the income or
proceeds derived therefrom. The Members shall incur no liability to the Company or to any of
the other Members as a result of engaging in any other business or ventures.

       5.7.    Bank Accounts. Subject to Section 5.4 of this Agreement, the Managing Member
may from time to time open bank accounts in the name of the Company; provided that, at all
relevant times, DS Member and Churchill Member shall each be signatories thereon, and
signatures from both DS Member and Churchill Member shall be required in connection with
any action taken with respect to any such account(s). DS Member designates Gary Segal as its
authorized signatory with respect to such bank accounts, and Churchill Member designates
Sorabh Maheshwari as its authorized signatory with respect to such bank accounts.
Notwithstanding anything herein to the contrary, at the time the initial operating account for the
Company is opened under this section 5.7, DS Member shall deposit no less than five hundred
thousand dollars ($500,000) into such account to fund predevelopment costs in accordance with
the Approved Budget.

        5.8.   Indemnification. To the fullest extent permitted by the Act, the Company shall
indemnify each Managing Member and each Member, and make advances for expenses to each
Managing Member (as reasonably determined by DS Member and Churchill Member) and each
Member arising from any actual loss, out of pocket cost or expense, actual damage, claim or
demand, in connection with the Company and any Member’s status as a Managing Member, the
Managing Member's or any Member's participation in the management, business and affairs of
the Company or such Managing Member's or such Member's activities on behalf of the
Company. To the fullest extent permitted by the Act, the Company shall also indemnify its
Officers, employees and other agents who are not a Managing Member or Members arising from
any actual loss, out of pocket cost or expense, actual damage, claim or demand in connection
with the Company, any such Person's participation in the business and affairs of the Company or
such Person's activities on behalf of the Company. For the avoidance of doubt, no Person shall
be indemnified in accordance with this Section 5.8 for any loss or damage resulting from such
Person’s intentional misconduct, gross negligence, willful malfeasance, knowing violation of law
or from any transaction for which such Person received a personal benefit in violation or breach
of the provisions of this Agreement.

       5.9.    Resignation or Removal.

               5.9.1 Any Managing Member may resign at any time by giving not less than
thirty (30) days’ prior written notice to the Company and each Member. The resignation of any
Managing Member shall take effect at such time as is specified in such notice of resignation;
and, unless otherwise specified therein, the acceptance of such resignation shall not be necessary
to make it effective.



                                               17
19-13029-smb      Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                          Pg 44 of 77


             5.9.2 A Managing Member may be removed for Cause (a “Removed Managing
Member”) on five (5) business days’ notice following delivery of a notice from the Member
seeking removal setting forth the basis for the Cause for removal.

               5.9.3 After the death or incapacity of Gary Segal, DS Member shall have fifteen
(15) days to select a replacement manager of DS Member for Gary Segal; provided however, that
if such replacement is not acceptable to Churchill Member, in its sole but reasonable discretion,
it shall be deemed a Deadlock (without the need to proceed to Mediation in accordance with
Section 13 below).

               5.9.4 The resignation or termination of a Managing Member, shall not affect its
rights as a Member, if any, and shall not constitute a withdrawal of the Managing Member as a
Member; provided, however, that notwithstanding anything to the contrary contained herein, the
former Managing Member shall have no further rights as the “Managing Member” under this
Agreement. Upon the resignation of the of DS Member as the Managing Member or its
termination for Cause pursuant to the terms hereof, (x) in the case of a resignation by, or
termination for Cause of, DS Member, Churchill Member shall become or shall be deemed to be
the sole Managing Member, as the case may be, and (y) in the case of a resignation by, or
termination for Cause of, Churchill Member, DS Member shall become or be deemed to be the
sole Managing Member.

       5.10. Compensation and Reimbursement. Except for the reimbursement of any actual
out-of-pocket expenses incurred by the Managing Member in accordance with the then
Approved Budget, no Member, Managing Member or Affiliate thereof shall be entitled to any
compensation or reimbursement from the Company.

        5.11. No Breach of Managing Member Obligations. The Managing Member shall not
be in breach of its duties and obligations under this Agreement if its failure to perform is due to a
lack of Company funds necessary to fulfill such duties and obligations, or the result of the breach
of the duties and obligations of the other Members’ under this Agreement. The other Members
acknowledge that the Managing Member shall have no obligation to advance funds to the
Company in order to perform its duties and obligations under this Agreement which was not
approved by the other Members.

        5.12. Operating Budgets. Attached hereto as Schedule 5.12 is the Approved budget for
the Property for the current Fiscal Year of the Company (such budget, as modified from time to
time in accordance with the provisions of this Agreement, the “Initial Property Budget”).

               (a)     For each Fiscal Year after the Fiscal Year to which the Initial Property
Budget pertains, the Managing Member, by no later than November 1st of the prior Fiscal Year,
shall prepare and submit to the Members for its approval a proposed annual budget for the
Company and the Property for such Fiscal Year (containing (x) reasonable detail and covering
both anticipated operating costs and anticipated capital expenditures on a line-item basis and (y)
a business plan for the Company for the upcoming Fiscal Year).

              (b)    Within 30 days after receipt by the Members of a proposed annual budget
(or such longer period as the Members may reasonably request on notice to the Managing



                                                 18
19-13029-smb      Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                          Pg 45 of 77


Member), the members shall advise the Managing Member as to whether the Members approve
or disapprove such proposed annual budget. If, with respect to any proposed annual budget, the
Members fail to so advise the Managing Member within such time period, then the Members
shall be deemed to have rejected such proposed annual budget.

               (c)    If any Member objects to any aspect of a proposed annual budget, then the
Managing Member, within ten (10) days after its receipt of such objection, shall (x) revise such
proposed annual budget to address and incorporate all of the Member’s objections and (y) re-
submit the same to the Members for approval (in which case, all of the provisions of the
immediately preceding clause (b) shall apply to such re-submission). The foregoing provisions of
this Section 5.12(d) shall be repeated until there is an Approved Budget for the Fiscal Year in
question.

                (d)     If, as the first day of any Fiscal Year, there does not yet exist an Approved
Budget for such Fiscal Year, then, until such Approved Budget shall exist, (i) the Approved
Budget for the immediately preceding Fiscal Year (other than any non-recurring or discretionary
expenditures set forth in such Approved Budget) shall remain in effect and shall automatically be
deemed adjusted to reflect actual increases in real estate taxes, insurance premiums and utilities
expenses for the relevant period and (ii) accordingly, the Managing Member may incur, in
respect of such Fiscal Year, any expenditures expressly contemplated by such Approved Budget
for such prior Fiscal Year as so adjusted, other than any non-recurring or discretionary
expenditures set forth in such Approved Budget (it being understood, however, that nothing in
this clause (ii) shall restrict the right of the Managing Member to send a Capital Call Notice
pursuant to Section 8.2 below).

               (e)    For the avoidance of doubt, the Managing Member (without the further
approval of the Members) is entitled to make all expenditures set forth in the then Approved
Budget; provided, however, that subject to the provisions of Section 5.4(e), the Managing
Member shall not (without the Members’ prior written consent in each instance) expend, or
obligate the Company to expend, any sums that would, individually or in the aggregate, cause
any line item in such Approved Budget to be exceeded. The Managing Member shall notify the
Members of any material line item variances in any Approved Budget in excess of those set forth
in Section 5.4(e) (which notification shall contain a reasonably-detailed explanation as to why
such variances occurred). The Managing Member shall not modify any Approved Budget
without the Members’ prior written consent in each instance.


                (f)   Notwithstanding anything herein to the contrary, no funds shall be paid to
or on account of any Excluded Persons, regardless of whether there is any provision in the
Approved Budget for same; provided that nothing herein shall prevent the payment of funds to
any bona fide third-party vendor or consultant (a “Contracting Vendor”) that contracts with or
otherwise pays monies to any Excluded Person in connection with services rendered (directly or
indirectly) for the Company or to the Property, provided that where payment is made by the
Company to a Contracting Vendor, (i) the Contracting Vendor must certify in writing that no
Excluded Person owns any membership interest (directly or indirectly) in such Contracting
Vendor, and (ii) each of (x) the Contracting Vendor, (y) the DS Member, and (z) the Excluded
Member that has been engaged by the Contracting Vendor, must provide an indemnity to the


                                                 19
19-13029-smb      Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06              Main Document
                                          Pg 46 of 77


Company for all costs, including reasonable attorney’s fees, incurred by the Company related to
any litigation with the Excluded Member.

        5.13. Subsidiaries. All of the provisions of this Agreement regarding the management
and governance of the Company shall apply to the management and governance of each Subsidiary,
whether any such Subsidiary is managed or controlled directly or indirectly by the Company, as
member, manager, partner, stockholder or otherwise. Any action to be taken by any of the
Subsidiaries shall for all purposes hereof be construed as an action taken by the Company and shall
be subject to the same rights and limitations granted and imposed on the Members under this
Agreement, subject to any additional rights and limitations granted or imposed in the governing
documents of such Subsidiary. Any and all references herein to the Company or any Managing
Member or Member causing or directing any action on behalf of a Subsidiary shall be deemed to
refer to the Company causing (or such Managing Member or Member causing the Company to
cause), in its capacity as the sole member of such Subsidiary, such action to be taken for and on
behalf of such Subsidiary. In the event that the Company conducts its business through one or more
Subsidiaries, the Managing Member shall perform, with no additional compensation, the same or
substantially identical services for each such Subsidiary as the Managing Member performs for the
Company, subject to the terms, conditions, limitations and restrictions set forth in this Agreement and
provided that if and to the extent any one or more of the Managing Member’s services are to be
performed by a third-party property manager pursuant to a property management agreement, then
such property manager shall perform the same. The Managing Member agrees to perform such
duties, and in such circumstances and with regard to such duties, the Managing Member shall be
subject to the same standards of conduct and shall have the same duties and obligations in
performing or such services on behalf of each such Subsidiary as are set forth in this
Agreement. Without limiting the generality of the foregoing (and notwithstanding anything
contained herein to the contrary), any action or decision to be taken or made by or on behalf of a
Subsidiary that, if taken or made by or on behalf of the Company (a) would constitute a Major
Action, will require Approval in accordance with this Agreement and (b) would otherwise require the
direction or approval of one or more Members under this Agreement, will require the direction or
approval of the same.

                                           ARTICLE VI.

                        RIGHTS AND OBLIGATIONS OF MEMBERS

        6.1.    No Management by Members. Except as provided in this Agreement and for non-
waivable provisions of the Act, the Members, in their capacities as Members, shall have no right
to, and shall not, bind the Company, take part in the management or control of the Company’s
business or vote on any matter relating to the Company’s business. The Members, any Affiliate
thereof, or an employee, stockholder, agent, director or officer of a Member or any Affiliate
thereof, may be an employee or agent of the Company if so appointed by the Managing Member.
The existence of these relationships and acting in such capacities will not result in such Members
being deemed to be participating in the control of the business of the Company or otherwise
affect the limited liability of the Members. For avoidance of doubt, if DS Member acts in its
capacity as Managing Member to seek approval or consent of the Members, it shall be deemed to
have consented to such proposed action or decision in its capacity as a Member.




                                                  20
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06           Main Document
                                         Pg 47 of 77


         6.2.   Limitation on Liability. Except as otherwise set forth herein, each Member's
liability shall be limited as set forth in the Act. Other than with respect to DS Member’s
obligations relating to the Churchill Loan, no Managing Member shall be required in any way
whatsoever to directly or indirectly guaranty any loans or other debts of the Company or provide
indemnities in connection with any other actual or potential liabilities of the Company.

         6.3. No Liability for Company Obligations. No Member will have any personal
liability for any debts or losses of the Company (other than debts for which the Member agreed
to be personally liable).

       6.4.     List of Members. Upon written request of any Member, the Company shall
provide a list showing the names, addresses and Membership Interests and Economic Interests of
all Members and the other information required by the Act.

                                        ARTICLE VII.

                                 MEETINGS OF MEMBERS

        7.1.    Meetings of the Members may be called by any Member. The call shall state the
nature of the business to be transacted. Notice of any such meeting shall be given to all
Members not less than ten (10) Business Days or more than thirty (30) days prior to the date of
such meeting. Members may vote in person or by proxy at such meeting. Whenever the vote or
consent of a Member is permitted or required under this Agreement, such vote or consent may be
given at a meeting of the Members or may be given in accordance with the procedure prescribed
in Section 7.5.

         7.2.   For the purpose of determining the Members entitled to vote on, or to vote at, any
meeting of the Members or any adjournment thereof, the Managing Member may fix, in
advance, a date as the record date for any such determination. Such date shall not be more than
thirty (30) days or less than ten (10) Business Days before any such meeting.

        7.3.   Each Member may authorize any Person or Persons to act for him by proxy on all
matters in which the Member is entitled to participate, including waiving notice of any meeting,
or voting or participating at a meeting. Every proxy must be signed by the Member or his
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11) months from the date
thereof unless otherwise provided in the proxy. Every proxy shall be revocable at the pleasure of
the Member executing it.

        7.4.   Each meeting of the Members shall be conducted by the Managing Member or
such other Person as the Managing Member may appoint pursuant to such rules for the conduct
of the meeting as the Managing Member or such other Person reasonably deems appropriate.

        7.5.   Whenever the Members of the Company are required or permitted pursuant to this
Agreement to take any action by vote, such action may be taken without a meeting, without prior
notice and without a vote, if a consent or consents in writing, setting forth the action so taken
shall be signed by all of the Members.

                                        ARTICLE VIII.


                                               21
19-13029-smb      Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                          Pg 48 of 77


                           CONTRIBUTIONS TO THE COMPANY

       8.1.    Initial Capital Contributions.

                Upon the execution of this Agreement, the Members shall contribute cash to the
Company in the amounts set forth next to such Members' names on Exhibit “A” hereto as their
Initial Capital Contributions. DS Member acknowledges and agrees that Chuchill Member’s
Interest is not based solely on its initial contribution of cash to the Company but also for other
good and valuable consideration provided to the Company including, without limitation, the
procuring of the Churchill Loan for the Company. For avoidance of doubt, notwithstanding
anything to the contrary contained in this Agreement, while the Churchill Loan is outstanding, no
additional Capital Contributions made by DS Member prior to the repayment in full of the
Churchill Loan shall increase DS Member’s Percentage Interest or decrease Churchill Member’s
Percentage Interest in the Company.

               DS Member shall, as an initial capital contribution, contribute, or agree to
contribute, funds sufficient to satisfy amounts in the Approved Budget relating to (i) interest on
the Churchill Loan, (ii) any carry costs relating to the Property, including but not limited to taxes
and insurance, and (iii) all costs relating to the upzoning of the Property.

       8.2.    Additional Capital Contributions.

                (a)      Capital Calls. From and after the Churchill Payoff Date, if the Managing
Member determines that the Company does not have sufficient funds to pay its expenses, or will
be in need of such additional capital within ninety (90) days thereof, and for the avoidance of
doubt after agreement by each Managing Member (as applicable), the Managing Member shall
send a notice (a “Capital Call Notice”) to each Member setting forth (i) the amount of the total
capital call (“Additional Capital Requirement”), (ii) the purposes for which the funds will be
used, and (iii) such Member's pro rata share of such Additional Capital Requirement, such pro
rata share being equal to the Additional Capital Requirement multiplied by such Member's
Percentage Interest. Each Member shall contribute in cash such Member's pro rata share of the
Additional Capital Requirement within fifteen (15) days following receipt of the Capital Call
Notice, provided that the remedies specified below in this Section 8.2 shall constitute the sole
remedies in the event any Member fails to contribute its required Additional Capital
Contribution. Notwithstanding the foregoing, prior to the Churchill Payoff: (w) Churchill
Member shall not be required to contribute any additional capital to the Company, (x) no loans
shall be made by any Member to the Company, (y) DS Member shall be obligated to contribute
additional capital to the Company as required for the Company to meet its obligations set forth
on the Approved Budget, to pay all amounts due under the Churchill Loan, and cover all costs
associated with the rezoning efforts, and (z) Churchill Member’s Percentage Interest is not
subject to dilution due to the fact that it is not required to make any additional capital
contributions prior to the Churchill Payoff Date. Notwithstanding anything in this Agreement to
the contrary, at all relevant times prior to the Churchill Payoff Date, the Managing Member may
send a Capital Call Notice to the Members not more than once per month, if at all, and only in
accordance with the then Approved Budget.




                                                 22
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 49 of 77


                (b)     Member Loans. If at any time or times after the Churchill Payoff, either
(i) the Managing Members determine to make Member loans to the Company or (ii) a Capital
Call Notice was sent to the Members and any Member shall fail to timely make any Additional
Capital Contribution to the Company within the specified time as required pursuant to Section
8.2(a) hereof and such failure shall continue for a period of thirty (30) days after notice from the
Managing Member, the following provisions shall apply. In the case of a defaulting Member
(the “Defaulting Member”) under a Capital Call Notice, one or more of the other Members (i.e.,
other than the Defaulting Member) (the “Non-Defaulting Members”) may, at their option loan to
the Company all or any portion of the Defaulting Member's required Additional Capital
Contribution and loan all or any portion of the Non-Defaulting Member’s required Additional
Capital Contribution, in either case in lieu of making such Additional Capital Contribution. All
Member loans, whether pursuant to the initial election of the Managing Members or due to a
Defaulting Member, shall be due and payable to the Company upon repayment of the same,
together with interest, out of distributions otherwise due to such Members advancing the loans in
accordance with Section 9.1 below (the “Due Date”), and shall bear interest on the unpaid
principal amount thereof from time to time remaining, from the date advanced until repaid, at an
interest rate equal to the lesser of: (A) 24%; or (B) the maximum rate permitted by law. For the
avoidance of doubt, no Member Loans are permitted while the Churchill Loan is outstanding.

               (c)    No Third Party Beneficiary Rights. The provisions and obligations of the
Members in this Section 8.2 are enforceable against and inure to the benefit of only the Members
of the Company and the members of the Members. No other third party beneficiary rights are
created or inferred. No Member or its heirs or assigns shall have personal liability for a default
by any Member of the obligations contained in this Section 8.2.

        8.3.   Withdrawal or Reduction of Member's Contribution to Capital. Except with
respect to Churchill Member’s Capital Contribution provided for in Section 9.1(i) below, a
Member shall not receive out of the Company's property any part of such Member's Capital
Contribution until all liabilities of the Company, except liabilities of Members on account of
their Capital Contributions, have been paid or there remains property of the Company sufficient
to pay them.



                                          ARTICLE IX.

                              DISTRIBUTIONS TO MEMBERS

       9.1.    Distribution of Cash From Operations and Cash From Capital Transactions.

              9.1.1 Prior to the Churchill Payoff Date, all Cash From Operations and Cash
from Capital Transactions shall be utilized by the Company to repay the Churchill Loan until the
Churchill Loan is paid in full.

              9.1.2 To the extent practicable, Cash from Capital Transactions shall be paid in
accordance with this Section 9.1.2 no later than three (3) days following the appliacble Capital
Transaction;



                                                23
19-13029-smb         Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06          Main Document
                                           Pg 50 of 77


                9.1.3 From and after the Churchill Payoff Date, and after payment in full of any
Approved Financing for the period in which the applicable distribution of Cash From Operations
is made, the Company shall distribute Cash From Operations and Cash from Capital
Transactions to the Members in such amounts and at such times as the Managing Member shall
determine, but not less often than quarterly. All such distributions shall be made in the following
order of priority:

               (i)      two hundred and fifty thousand and 00/100 Dollars ($250,000) to
                        Churchill Member; and then

               (ii)     to any Member who made a Member loan to the Company in accordance
                        with Section 8.2(b), pro-rata in proportion to and in payment of (x) first,
                        accrued and unpaid interest on such Member loan and (y) second, the
                        unpaid principal amount of such Member loan; and then

               (ii)     the next three million five hundred thousand and 00/100 Dollars
                        ($3,500,000.00) to DS Member; and then

               (iii)    the next three million five hundred thousand and 00/100 Dollars
                        ($3,500,000.00) to Churchill Member; and then

               (iv)     the balance, if any, shall be distributed to the Members in proportion to
                        their Percentage Interests.

       9.2.    Limitation Upon Distributions. No distribution shall be made to Members if
prohibited by the Act.

        9.3.   Interest On and Return of Capital Contributions. No Member shall be entitled to
interest on such Member's Capital Contribution or to a return of its Capital Contribution, except
as otherwise specifically provided for herein.

        9.4.    Priority and Return of Capital. No Member or Economic Interest Owner shall
have priority over any other Member or Economic Interest Owner, either as to the return of
Capital Contributions or as to Net Profits, Net Losses or distributions, except to Churchill
Member and as otherwise specifically provided for herein. This Section 9.4 shall not apply to
loans (as distinguished from Capital Contributions) which a Member has made to the Company.

                                           ARTICLE X.

                     ALLOCATIONS OF NET PROFITS AND NET LOSSES

       10.1 Generally. The Company’s Net Profit and Net Loss attributable to each Fiscal
Year shall be determined as though the books of the Company were closed as of the end of such
Fiscal Year. The rules of Sections 10.1 and 10.2 shall apply except as provided in Section 10.3.

       10.2    Allocation of Net Profits and Net Losses:




                                                24
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 51 of 77


                (a)     For each Fiscal Year, after all allocations have been made pursuant to
Section 10.3, items comprising Net Profit or Net Loss shall be allocated so as to make, as nearly
as possible, each Member’s Percentage Interest equal to the result (be it positive, negative or
zero) of subtracting (i) the sum of (x) such Member’s share of Company Minimum Gain and (y)
such Member’s share of Member Minimum Gain, from (ii) such Member’s Target Amount (as
defined in Section 10.2(c) below) at the end of such Fiscal Year.

               (b)     Except to the extent otherwise required by applicable law: (i) in applying
subsection (a), to the extent possible each item comprising Net Profit or Net Loss shall be
allocated among the Members in the same proportions as each other such item, and, to the extent
permitted by law, each item of credit shall be allocated in such proportions; and (ii) to the extent
necessary to produce the result prescribed by subsection (a), items of income and gain shall be
allocated separately from items of loss and deduction, in which event the proportions applicable
to items of income and gain shall (to the extent permitted by law) be applicable to items of
credit.

                (c)     For these purposes, the “Target Amount” of a Member at the end of any
Fiscal Year means the amount which such Member would then be entitled to receive if,
immediately following such Fiscal Year: (i) all of the assets of the Company were sold for cash
equal to their respective Book Basis (or in the case of assets subject to a Nonrecourse Liability or
a “partner nonrecourse debt liability” as defined in Section 1.704-2 of the Regulations, the
amount of such liabilities if greater than the aggregate Book Basis of such assets); and (ii) the
proceeds of such sale were applied to pay all debts of the Company with the balance distributed
as provided in Section 9.1, provided, however, that if the sale described in clause (i) would not
generate proceeds sufficient to pay all debts of the Company, the Members shall be considered
entitled in the aggregate (and as among them in proportion to their respective Percentage
Interest) to receive, pursuant to Section 9.1, a negative amount equal to the excess of such debts
over such proceeds.

                (d)    It is the intention of the Members to allocate Net Profits and Net Losses in
such a manner as to cause each Member’s Capital Account to always equal the amount of cash
such Member would be entitled to receive if the Company sold its assets for their Book Basis
and, after satisfying all Company liabilities, the proceeds from such sale, as well as all other
funds of the Company, were then distributed to the Members pursuant to Section 9.1. These
provisions shall be so interpreted as necessary to accomplish such result

       10.3 Special Allocations. Notwithstanding Sections 10.1 and 10.2 above, the
following special allocations (the “Special Allocations”) may be made for each Fiscal Year in the
following order of descending priority; provided however, that any decision to make a Special
Allocation is a Major Decision:

               (a)      Company Minimum Gain. Except as otherwise provided in Regulations
Section 1.704-2(f), if there is a net decrease in Company Minimum Gain during any Fiscal Year,
each Member shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, subsequent Fiscal Years) in proportion to and to the extent of, an amount
equal to the portion of such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). This Section is intended to


                                                25
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 52 of 77


comply with the chargeback of items of income and gain requirement in Regulations Section
1.704-2(f) and shall be interpreted consistently therewith.

                (b)    Minimum Gain Attributable to Member Nonrecourse Debt. Except as
otherwise provided in Regulations Section 1.704-2(i), if there is a net decrease in Minimum Gain
Attributable to Member Nonrecourse Debt during any Fiscal Year, each Member with a share of
Minimum Gain Attributable to Member Nonrecourse Debt shall be specially allocated items of
Company income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in
proportion to, and to the extent of, an amount equal to the portion of such Member’s share of the
net decrease in the Minimum Gain Attributable to Member Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4). This Section is intended to comply with the
chargeback of items of income and gain requirement in Regulations Section 1.704-2(i)(4) and
shall be interpreted consistently therewith.

                (c)     Qualified Income Offset. In the event any Member unexpectedly receives
any adjustments, allocations, or distributions described in Regulations Sections 1.704-
1(b)(2)(ii)(d)(4),(5) or (6), items of Company income and gain shall be specially allocated to
such Member in an amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations, the adjusted capital account deficit (as such term is used in Regulations
Section 1.704-1(b)(2)(ii)(d)) of such Member as quickly as possible, provided that an allocation
pursuant to this Section 10.3(c) shall be made only after all other allocations provided for in this
Section 10.3 have been tentatively made as if this Section 10.3(c) were not in this Agreement.
This Section 10.3(c) is intended to constitute a “qualified income offset” within the meaning of
Section 1.704-1(b)(2)(ii)(d)(3) of the Treasury Regulations, and is to be interpreted to the extent
possible, to comply with the requirements of such Regulation as it may be amended or
supplemented from time to time.

                (d)     Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year
shall be allocated to the Members in the same ratios that Profit is allocated for the Fiscal Year in
accordance with Regulations Section 1.704-2(b)(1).

               (e)    Member Nonrecourse Deductions. Member Nonrecourse Deductions for
any Fiscal Year shall be allocated one hundred percent (100%) to the Member that bears the
economic risk of loss (as defined in Regulations Section 1.704-2(b)) with respect to the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in accordance
with Regulations Section 1.704-2(i). If more than one Member bears the economic risk of loss
with respect to a Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable
thereto shall be allocated between or among such Members in accordance with the ratios in
which they share such economic risk of loss.

               (f)     Curative Allocations. The allocations set forth in Sections 10.3(a) through
10.3(e) (the “Regulatory Allocations”) are intended to comply with certain requirements of
Regulations Sections 1.704-1(b) and 1.704-2(b). Notwithstanding any other provisions of this
Section 10.3 (other than the Regulatory Allocations), the Regulatory Allocations shall be taken
into account in allocating other items of income, gain, loss, and deduction among the Members
so that, to the extent possible, the net amount of such allocations of other items and the



                                                26
19-13029-smb      Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                          Pg 53 of 77


Regulatory Allocations to each Member shall be equal to the net amount that would have been
allocated to such Member if the Regulatory Allocations had not occurred.

        10.4 Code Section 704(c). In accordance with Code Section 704(c) and the
Regulations thereunder and Regulations Section 1.704-1(b)(4)(i), income, gain, loss and
deduction (as computed for federal income tax purposes) with respect to any property
contributed to the capital of the Company or otherwise revalued on the books of the Company
shall, solely for federal income tax purposes, be allocated among the Members to take into
account any variation between the adjusted basis of such property to the Company for federal
income tax purposes and its fair market value as determined at the time of the contribution or
revaluation. Any elections or other decisions relating to such tax allocations shall be made by
the Managing Member.

        10.5 Allocations with Respect to Transferred Membership Interests. In the event of a
transfer of an Interest in the Company, regardless of whether the transferee becomes a Member,
all items of income, gain, loss, deduction and credit for the Fiscal Year in which the transfer
occurs shall be allocated for federal income tax purposes between the transferor and the
transferee on the basis of the ownership of the interest at the time the particular item is taken into
account by the Company for federal income tax purposes, except to the extent otherwise required
by Section 706(d) of the Code. Distributions made on or after the effective date of transfer shall
be made to the transferee, regardless of when such distributions accrued on the books of the
Company. The effective date of the transfer shall be (i) in the case of a voluntary transfer, the
actual date the transfer is recorded on the books of the Company, or (ii) in the case of an
involuntary transfer, the date of the operative event.

        10.6 Code Section 754 Election. Upon a transfer of an Interest, the Company
Representative may, at the request of the transferor or the transferee, make an election on behalf
of the Company pursuant to Section 754 of the Code and pursuant to corresponding provisions of
applicable state and local tax laws, to adjust the basis of the assets of the Company pursuant to
Sections 734 (relating to distributions) and 743 (relating to transfers of Membership Interests) of
the Code.

        10.7 Alternative Allocations. It is the Members’ intention that each Member’s
distributive share of income, gain, loss, deduction, credit (or item thereof) be determined and
allocated consistently with the provisions of the Code, including Sections 704(b) and 704(c) of
the Code. If the Managing Member deems it necessary in order to comply with the Code, the
Managing Member may, relying upon the advice of the Company’s accountants, allocate
income, gain, loss, deduction or credit (or items thereof) arising in any year differently than as
provided for in this Article X if, and to the extent, (a) allocating income, gain, loss, deduction or
credit (or item thereof) would cause the determinations and allocations of each Member’s
distributive share of income, gain, loss, deduction or credit (or item thereof) not to be permitted
by the Code and any applicable Regulations or (b) such allocation would be inconsistent with a
Member’s interest in the Company taking into consideration all facts and circumstances. Any
allocation made pursuant to this Section 10.7 will be a complete substitute for any allocation
otherwise provided for in this Agreement, and no further amendment of this Agreement or
approval by any Member is necessary to effectuate such allocation. In making any such
allocations under this Section 10.7 (“New Allocations”) the Managing Member may act in


                                                 27
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 54 of 77


reliance upon advice of counsel to the Company or the Company’s regular accountants that, in
either case, in their respective opinions after examining the relevant provisions of the Code and
any current or future proposed or final Regulations, the New Allocations are necessary in order
to ensure that, in either the then-current year or in any preceding year, each Member’s
distributive share of income, gain, loss, deduction or credit (or items thereof) is determined and
allocated in accordance with the Code and such Member’s interest in the Company. New
Allocations made by the Managing Member in reliance upon the advice of counsel or
accountants as described in this section will be deemed to be made in the best interests of the
Company and all of the Members consistent with the duties of the Managing Member under this
Agreement and any such New Allocations will not give rise to any claim or cause of action by
any Member against the Company or any Managing Member.

                                          ARTICLE XI.

                                   BOOKS AND RECORDS

       11.1.   Accounting Period. The Company’s accounting period shall be the Fiscal Year.

       11.2. Maintenance of Books and Records. The Company shall maintain at its principal
place of business (as set forth in Section 2.3 of this Agreement) separate books of accounts for
the Company which shall show a true and accurate record of all costs and expenses incurred, all
changes made, all credits made and received, and all income derived in connection with the
conduct of the Company and the operation of its business in accordance with this Agreement.

       11.3. Access to Books, Records, etc. Any Member or any duly authorized agents or
representatives of such Member, at such Member’s own expense and upon reasonable notice to
the Managing Member, may visit and inspect any of the properties of the Company and examine
any information it may reasonably request and make copies of and abstracts from the financial
records and books of account of the Company, and discuss the affairs, finances and accounts of
the Company with the Managing Member and the Accountants of the Company, all at such
reasonable times and as often as such Member or any agents or representatives of such Member
may reasonably request.

       11.4.   Additional Notices to the Members. The Managing Member shall:

               (a)    Provide the Members with year-end financial statements of the Company
(including a balance sheet as of the end of such year) and related statements of income, and cash
flows, on or about the later to occur of (i) such year and related footnotes, or (ii) receipt by
Managing Member of such information and changes in Members’ equity for such year and
related footnotes.

                (b)      Provide the Members with the following by the first week of June of each
calendar year (or if later, upon receipt by Managing Member of such information): (i) a
computation of the distributions to such Member and the allocation to such Member of the
profits or losses, as the case may be, during the prior calendar year; and (ii) a Schedule K-1, each
as shall be necessary for the preparation by such Members of a Federal, State and local income
tax return for the prior calendar year.



                                                28
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 55 of 77


              (c)     Promptly notify the Members of all facts, information, projections or other
matters known to the Managing Member that could be reasonably expected to have a material
adverse impact on the economic interests of such Members in respect of the Company.

        11.5. Tax Returns. The Managing Member shall cause the preparation and timely filing
of all tax returns required to be filed by the Company pursuant to the Code and all other tax
returns deemed necessary and required in each jurisdiction in which the Company does business.
The Managing Member shall provide the Members, for their approval of the same, true and
correct copies of all such returns and pertinent information therefrom no later than sixty (60)
days after the end of the fiscal year and the Members shall have thirty (30) days after receipt
thereof to consent to such returns being so filed. Upon filing, true and correct copies of such
returns and pertinent information therefrom shall be furnished to the Members within forty-five
(45) days thereafter.

                                         ARTICLE XII.

                                     TRANSFERABILITY

         12.1. General Prohibition. Except as provided in in this Agreement, and in all events
subject to Section 17.24 below, no Member or Economic Interest Owner may assign, convey,
sell, transfer, exchange, liquidate, encumber, or in any way dispose of or alienate (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) (collectively a “Transfer”), all or any part of its Interest without the
prior written consent of all of the Members. Any act in violation of this Article 12 shall, to the
fullest extent permitted by law, be null and void ab initio. The approval of any such transaction
in any one or more instances shall not limit or waive the requirement for such approval in any
other or future instance. Notwithstanding the foregoing, the Members may (i) Transfer their
Interests in the Company to each other or (ii) Transfer their Interests to (A) a Person acquiring
such interest by devise or descent or by operation of law upon the death of either or both of them,
(B) one or more of their immediate family members or (C) a trust for the benefit of either or both
of them or their immediate family members; provided, that in each case with respect to DS
Member, Gary Segal shall, directly and/or indirectly, collectively maintain sole control of DS
Member and (y) Gary Segal shall maintain not less than $1,000,000.00 of cash capital invested in
DS Member; and (iii) Churchill Member may transfer its interest to its investors, who will
succeed to the rights and interests of Churchill Member, so long as Silverpoint Entity shall
control such interest following such transfer. Any such Transfers also must comply with
applicable law and any existing financing which encumbers the Property. As used in this Section
12.1, “control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the overall and day-to-day management and policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise, without the consent or action of
any other Person. Notwithstanding anything herein to the contrary, no Member may transfer any
interest (whether directly or indirectly) to an Excluded Person.

             12.1.1. Conditions of Admission. A transferee of an Interest shall become a
Member only if the following conditions have been satisfied:




                                                29
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06            Main Document
                                         Pg 56 of 77


              (a)     the transferor, his legal representative or authorized agent must have
executed a written instrument of transfer of such Interest in form and substance satisfactory to
the Managing Member;

                (b)      the transferee must have executed a written agreement, in form and
substance satisfactory to the Managing Member to assume all of the duties and obligations of the
transferor under this Agreement with respect to the transferred Interest and to be bound by and
subject to all of the terms and conditions of this Agreement;

              (c)    the transferor, his legal representative or authorized agent, and the
transferee must have executed a written agreement, in form and substance satisfactory to the
Managing Member to indemnify and hold the Company, the Managing Member and the other
Members harmless from and against any loss or liability arising out of the transfer;

               (d)    the transferee must not be an Excluded Person;

             (e)  the transferee must have executed such other documents and instruments
as the Managing Member may deem necessary to effect the admission of the transferee as a
Member; and

             (f)    the transferee or the transferor must have paid the expenses incurred by
the Company in connection with the admission of the transferee to the Company.

        A permitted transferee of an Economic Interest who does not become a Member shall be
an Economic Interest Owner only and shall be entitled only to the transferor's Economic Interest
to the extent assigned. Such transferee shall not be entitled to vote on any question regarding the
Company, and the Percentage Interest associated with the transferred Economic Interest shall not
be considered to be outstanding for voting purposes. Notwithstanding anything herein to the
contrary, no Excluded Person may be an Economic Interest Owner.

        12.2. Successors as to Economic Rights and Obligations. References in this Agreement
to Members shall also be deemed to constitute a reference to Economic Interest Owners where
the provision relates to economic rights and obligations. By way of illustration and not
limitation, such provisions would include those regarding Capital Accounts, distributions,
allocations, and contributions.     A transferee shall succeed to the transferor's Capital
Contributions and Capital Account to the extent related to the Economic Interest transferred,
regardless of whether such transferee becomes a Member.


                                        ARTICLE XIII.

                             DEADLOCK AND FORCED SALE

        13.1. Mediation. If Churchill Member and DS Member shall be unable to agree within
ten (10) business days of notice from the other of any decision to be made and undertaken by or
for the Company, the parties will submit to Mediation. Each Mediation session is not to exceed
five (5) hours and all Mediation sessions must be completed within ten (10) business days from


                                                30
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06          Main Document
                                         Pg 57 of 77


the start of the first Mediation session. If Churchill Member and DS Member are unable to agree
after three (3) Mediation sessions a deadlock (a “Deadlock”) shall have occurred.

       13.2    Calling Forced Sale.

                 13.2.1. Churchill Member may deliver written notice to DS Member exercising
Churchill Member’s right to a Forced Sale (a “Forced Sale Notice”) if: (i) a Deadlock has
occurred after Upzoning Completion, (ii) an Event of Default under the Churchill Loan has
occurred and is continuing following the expiration of any applicable notice or cure periods, or
(iii) on or after the maturity date of the Churchill Loan (and provided that the Churchill Payoff
has not previously occurred).

              13.2.2. So long as the Churchill Loan is not outstanding, DS Member may deliver
a Forced Sale Notice if a Deadlock has occurred after Upzoning Completion.

       13.3. Forced Sale. Following the Members’ receipt of the Forced Sale Notice, the
Company shall proceed to sell the Property in accordance with the Approved Sale Procedures.
To the extent that any Member is selected as the winning bidder pursuant to the Approved Sale
Procedures (the “Purchasing Member”), and such Purchasing Member either (i) fails to close on
the purchase of the Property in accordance with its bid, or (ii) commences any proceeding in
order to delay the closing of such purchase, such Purchasing Member shall forfeit all
Membership Interests herein and shall be removed immediately as a Member.

                                       ARTICLE XIV.

                            DISSOLUTION AND TERMINATION

       14.1. Dissolution.

                (a)     The Company shall dissolve and commence winding up and liquidating
upon the first to occur of any of the following (“Liquidating Events”):

                      (i)     The approval of all of the Members; or

                    (ii)    The termination of the legal existence of the last remaining
Member or the occurrence of any event which terminated the continued existence of the last
remaining Member, unless the Company is continued in accordance with paragraph (b) below.

                 (b)    Notwithstanding any other provision of this Agreement, upon the
occurrence of any event that causes the last remaining Member of the Company to cease to be a
member of the Company (other than upon an assignment by the last remaining Member of all of
its limited liability company interest in the Company and the prior or simultaneous admission of
the transferee pursuant to the provisions hereof), to the fullest extent permitted by law, the
personal representative of such Member is hereby authorized to, and shall, within 90 days after
the occurrence of the event that terminated the continued membership of such Member in the
Company, agree in writing (i) to continue the Company and (ii) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute member of the



                                               31
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 58 of 77


Company, effective as of the occurrence of the event that terminated the continued membership
of such Member in the Company.

       Notwithstanding the foregoing, prior to Churchill Payoff, the prior written consent of
Churchill Member (which consent may be given or withheld in the sole and absolute discretion
of Churchill Member) shall be required to dissolve the Company.

       14.2. Effect of Dissolution. Upon dissolution, the Company shall cease to carry on its
business, except as permitted by the Act. Upon dissolution, the Managing Member shall file a
statement of commencement of winding up and publish the notice permitted by the Act.

       14.3.   Winding Up, Liquidation and Distribution of Assets.

                (a)   Upon dissolution, an accounting shall be made by the Company's
Accountants, of the accounts of the Company and of the Company's assets, liabilities and
operations, from the date of the last previous accounting until the date of dissolution. The
Managing Member or Liquidator, as the case may be, shall immediately proceed to wind up the
affairs of the Company.

           (b)    If the Company is dissolved and its affairs are to be wound up, the
Managing Member shall:

                       (1)     Sell or otherwise liquidate all of the Company's assets as promptly
as practicable (except to the extent the Managing Member may determine to distribute any assets
to the Members in kind);

                  (2)     Allocate any profit or loss resulting from such sales to the
Members and Economic Interest Owners in accordance with Article X hereof;

                      (3)     Discharge all liabilities of the Company, including liabilities to
Members and Economic Interest Owners who are creditors, to the extent otherwise permitted by
law, other than liabilities to Members and Economic Interest Owners for distributions, and
establish such Reserves as may be reasonably necessary to provide for contingencies or liabilities
of the Company;

                      (4)     Distribute the remaining assets to the Members, either in cash or in
kind, in accordance with Section 9.1of this Agreement; and

                       (5)     If any assets of the Company are to be distributed in kind, the net
fair market value of such assets shall be determined by an independent appraisal or by the
agreement of the Members and the Managing Member. Such assets shall be deemed to have
been sold as of the date of dissolution for their fair market value, and the Capital Accounts of the
Members and Economic Interest Owners shall be adjusted pursuant to the provisions of this
Agreement to reflect such deemed sale.

               (c)     Notwithstanding anything to the contrary in this Agreement, upon a
liquidation within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations, if any Member
has a deficit Capital Account (after giving effect to all contributions, distributions, allocations


                                                32
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06            Main Document
                                         Pg 59 of 77


and other Capital Account adjustments for all taxable years, including the year during which
such liquidation occurs), such Member shall have no obligation to make any Capital
Contribution to reduce or eliminate the negative balance of such Member's Capital Account.

               (d)   Upon completion of the winding up, liquidation and distribution of the
assets, the Company shall be deemed terminated.

               (e)     In the event that the Liquidator is other than the Managing Member, the
Company is authorized to pay a reasonable fee to the Liquidator for its services performed
pursuant to this Article 14 and to reimburse the Liquidator for its reasonable costs and expenses
incurred in performing those services.

                (f)    To the fullest extent permitted by law and subject to the provisions herein,
in the event that the Liquidator is a Person other than the Managing Member, the Company shall
indemnify, save harmless, and pay all judgments and claims against, such Liquidator or any
officers, directors, agents or employees of the Liquidator relating to any liability or damage
incurred by reason of any act performed or omitted to be performed by the Liquidator, officer,
director, agents or employees in connection with the liquidation of the Company, including
reasonable attorneys’ fees incurred by the Liquidator, officer, director, agent or employee in
connection with the defense of any action based on any such act or omission, which attorneys’
fees may be paid as incurred, except to the extent such liability or damage is caused by the gross
negligence, fraud, or willful misconduct of the Liquidator or any Members, officers, directors,
agents or employees of the Liquidator.

       14.4. Articles of Dissolution. When all debts, liabilities and obligations have been paid
and discharged or adequate provisions have been made therefor and all of the remaining property
and assets have been distributed to the Members, articles of dissolution evidencing such
termination may be executed and filed in accordance with the Act.

        14.5. Return of Contribution Nonrecourse to Other Members. Except as provided by
law or as expressly provided in this Agreement, upon dissolution, each Member shall look solely
to the assets of the Company for the return of the Member's Capital Account. If the Company
property remaining after the payment or discharge of the debts and liabilities of the Company is
insufficient to return the Capital Account of one or more Members, including, without limitation,
all or any part of that Capital Account attributable to Capital Contributions, then such Member or
Members shall have no recourse against any other Member.

                                         ARTICLE XV.

                                [INTENTIONALLY OMITTED]

                                        ARTICLE XVI.

                  MEMBER REPRESENTATIONS AND WARRANTIES

      Each Member, desiring to be admitted to the Company as a Member, and as a material
inducement to the Managing Member to consent to the admission of such Member to the



                                                33
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06           Main Document
                                         Pg 60 of 77


Company, hereby represents and warrants to the Managing Member, the Company and the other
Members of the Company that:

              (a)     Such Member is acquiring an interest in the Company for such Member's
own account for investment and not with a view to distribution or resale, in whole or in part;

                (b)    Such Member understands that the sale of Membership Interests to the
Members admitted hereby is not being registered under federal or state securities laws based in
part on the representations and warranties by the Member hereunder;

                (c)   Such Member is an accredited investor, as defined in Rule 501(a) of SEC
Regulation D, promulgated under the Securities Act of 1933, and his net worth exceeds at least
fve times his investment in the Company;

               (d)    Such Member has no reason to anticipate any change in personal
circumstances, financial or otherwise, which may cause or require any sale or distribution of
such interest;

               (e)    Such Member will under no circumstances transfer, sell, or otherwise
dispose of all or any portion of its interest in the Company in any manner that will violate this
Agreement, the Securities and Exchange Act, or the laws and regulations of any state or local
governmental agency having jurisdiction thereof. Any transferre of an Interest shall be required
to make and execute a similar representation regarding their investment;

              (f)     Such Member is familiar with the nature of and risks attending
investments in real estate and securities and has determined on the basis of consultation with
such Member's business and tax advisers that the purchase of a Membership Interest in the
Company is consistent with such Member's investment objectives and income prospects (all
documents, records and books pertaining to the investment being made by such Member having
been made available to such business and tax advisors);

               (g)    Such Member is capable of losing his entire investment in the Company
without incurring undue hardship;

               (h)    All information provided by such Member to the Managing Member or
counsel for the Managing Members concerning such Member's investor status, financial position,
and experience in financial, tax, and business matters is correct and complete as of the Effective
Date;

               (i)    Such Member and his advisers have had, and will continue to have, full
and complete access to all books, records, investment and any questions so posed have been
answered by the Managing Member to such Member's full satisfaction, and have had a
reasonable opportunity to obtain such additional information necessary to verify the accuracy of
the information so provided;

               (j)    That no oral representation has been made and no oral information
furnished to such Member in connection with the Company which was in any way inconsistent
with any written information so furnished;


                                               34
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 61 of 77


             (k)  That no information has been furnished and no representations made by
the Managing Member regarding the tax benefits, if any, to be derived from an investment in the
Company;

                (l)     Such Member is aware that no trading market for Membership Interests in
the Company will exist at any time and that such Membership Interest will at no time be freely
transferable or transferable without potential adverse tax consequences;

             (m)   Such Member is acquiring its Membership Interests through direct
communication between such Member and/or his representatives and the Managing Member;

               (n)    Such Member acknowledges that any projections furnished to the
Members are for illustrative purposes only and no assurance can be given that the actual results
of operation of the Company will correspond to such projections;

              (o)     Such Member acknowledges that there is no assurance whether tenants at
the Property will renew their leases, or if they do not renew their leases, whether, and the rent at
which, the Company will be able to relet such space to other tenants;

               (p)     Such Member acknowledges that it is purchasing its Membership Interest
in the Company without being furnished any offering literature, prospectus or memorandum, and
that this offering has not been scrutinized by the Attorney General of the any State (the
“Attorney General”) as a registration, and because of the Managing Member’s representation of
the small number of persons participating as Members, the private aspects of this offering and
the pre-existing relationships of the Members to the Managing Member and/or its or their
Affiliates and principals and the sophistication and suitability of the Members, the Managing
Member has not applied for nor been issued an exemption from filing an offering statement by
the Attorney General;

               (q)      Each Member that is not a trust or individual is a corporation, partnership
or a company or limited liability company is duly formed, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation or formation and has the corporate,
partnership, or company power and authority to own its property and carry on its business as
owned and carried on at the date hereof and as contemplated hereby. Such Member is duly
licensed or qualified to do business and in good standing in each of the jurisdictions in which the
failure to be so licensed or qualified would have a material adverse effect on its financial
condition or its ability to perform its obligations hereunder. Such Member has the corporate,
partnership or company power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and the execution, delivery, and performance of this
Agreement has been duly authorized by all necessary corporate, partnership, or company action.
This Agreement constitutes the legal, valid, and binding obligation of such Member;

               (r)     Neither the execution, delivery, and performance of this Agreement nor
the consummation by such Member of the transactions contemplated hereby (i) will conflict
with, violate, or result in a breach of any of the terms, conditions, or provisions of any law,
regulation, order, writ, injunction, decree, determination, or award of any court, any
governmental department, board, agency, or instrumentality, domestic or foreign, or any



                                                35
19-13029-smb       Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06                Main Document
                                           Pg 62 of 77


arbitrator, applicable to such Member or any of its wholly owned Affiliates, (ii) will conflict
with, violate, result in a breach of, or constitute a default under any of the terms, conditions, or
provisions of the articles of incorporation, bylaws, company agreement or limited liability
company agreement of such Member or any of its wholly owned Affiliates or of any material
agreement or instrument to which such Member or any of its wholly owned Affiliates is a party
or by which such Member or any of its wholly owned Affiliates is or may be bound or to which
any of its material properties or assets is subject, (iii) will conflict with, violate, result in a breach
of, constitute a default under (whether with notice or lapse of time or both), accelerate or permit
the acceleration of the performance required by, give to others any material interests or rights, or
require any consent, authorization, or approval under any indenture, mortgage, lease agreement,
or instrument to which such Member or any of its wholly owned Affiliates is a party or by which
such Member or any of its wholly owned Affiliates is or may be bound, or (iv) will result in the
creation or imposition of any lien upon any of the material properties or assets of such Member
or any of its wholly owned Affiliate;

               (s)     Any registration, declaration, or filing with, or consent, approval, license,
permit, or other authorization or order by, any governmental or regulatory authority, domestic or
foreign, that is required in connection with the valid execution, delivery, acceptance and
performance by such Member under this Agreement or the consummation by such Member of
any transaction contemplated hereby has been completed, made, or obtained on or before the
Effective Date;

                (t)    There are no actions, suits, proceedings, or investigations pending or,
to the knowledge of such Member or any of its wholly owned Affiliates, threatened against or
affecting such Member or any of its wholly owned Affiliates or any of their properties, assets, or
businesses in any court or before or by any governmental department, board, agency, or
instrumentality, domestic or foreign, or any arbitrator which could, if adversely determined (or,
in the case of an investigation could lead to any action, suit, or proceeding, which if adversely
determined could) reasonably be expected to materially impair such Member's ability to perform
its obligations under this Agreement or to have a material adverse effect on the consolidated
financial condition of such Member; and such Member or any or its wholly owned Affiliates has
not received any currently effective notice of any default, and such Member or any of its wholly
owned Affiliates is not in default, under any applicable order, writ, injunction, decree, permit,
determination, or award of any court, any governmental department, board, agency, or
instrumentality, domestic or foreign, or any arbitrator which could reasonably be expected to
materially impair such Member's ability to perform its obligations under this Agreement or to
have a material adverse effect on the consolidated financial condition of such Member;

                (u)    Neither such Member nor any of its Affiliates is, nor will the Company as
a result of such Member holding an interest therein be, an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940. Neither such Member nor
any of its Affiliates is, nor will the Company as a result of such Member holding an Interest
therein be, a “holding company,” “an affiliate of a holding company,” or a “subsidiary of a
holding company” as defined in, or subject to regulation under the Public Utility Holding
Company Act of 1935;




                                                   36
19-13029-smb       Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06            Main Document
                                         Pg 63 of 77


                (v)   Neither such Members nor any direct or indirect owner of the Member (A)
is included on any Government List (as defined below), (B) is a person who has been determined
by competent authority to be subject to the prohibitions contained in the Presidential Executive
Order No. 13224 or any other similar prohibitions contained in the rules and regulations of the
OFAC (as defined below) or in any enabling legislation or other Presidential Executive Orders in
respect thereof, (C) has been indicted or convicted of any Patriot Act Offenses (as defined
below), or (D) is currently under investigation by any governmental authority for alleged
criminal activity. Notwithstanding any provision herein to the contrary, the Member covenants
that the Member shall not Transfer any portion of the Interest, or permit the Transfer of any
direct or indirect ownership interest in the Member, to any person that (I) is included on any
Government List, (II) has been determined by competent authority to be subject to the
prohibitions contained in the Presidential Executive Order No. 13224 or any other similar
prohibitions contained in the rules and regulations of the OFAC or in any enabling legislation or
other Presidential Executive Orders in respect thereof, (III) has been indicted or convicted of any
Patriot Act Offenses, or (IV) is currently under investigation by any governmental authority for
alleged criminal activity. The Member further covenants that it shall immediately notify the
Company if the Member has knowledge (or otherwise becomes aware) that any direct or indirect
owner of the Member (w) is included on any Government List, (x) has been determined by
competent authority to be subject to the prohibitions contained in the Presidential Executive
Order No. 13224 or any other similar prohibitions contained in the rules and regulations of the
OFAC or in any enabling legislation or other Presidential Executive Orders in respect thereof,
(y) has been indicted or convicted of any Patriot Act Offenses, or (z) is currently under
investigation by any governmental authority for alleged criminal activity.

       For purposes of this paragraph (v):

                (i)     “Government List” means (x) the Specially Designated Nationals and
Blocked Persons List maintained by OFAC, (y) any other list of terrorists, terrorist organizations
or narcotics traffickers maintained pursuant to any of the Rules and Regulations of OFAC, or (z)
any similar list maintained by the United States Department of State, the United States
Department of Commerce or any other governmental authority or pursuant to any Executive
Order of the President of the United States of America.

                (ii)   “OFAC” means the Office of Foreign Asset Control, U.S. Department of
the Treasury.

               (iii) “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, as the same may be amended from time to time, and corresponding provisions of future
laws.

                (iv)   “Patriot Act Offense” means any violation of the criminal laws of the
United States of America or of any of the several states, or that would be a criminal violation if
committed within the jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any offense under (v)
the criminal laws against terrorism, (w) the criminal laws against money laundering, (x) the Bank



                                                37
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06            Main Document
                                         Pg 64 of 77


Secrecy Act, as amended, (y) the Money Laundering Control Act of 1986, as amended, or the (z)
Patriot Act. “Patriot Act Offense” also includes the crimes of conspiracy to commit, or aiding
and abetting another to commit, a Patriot Act Offense.

                                        ARTICLE XVII.

                              MISCELLANEOUS PROVISIONS

        17.1. Application of Delaware Law. This Agreement, and the application or
interpretation hereof, shall be governed exclusively by its terms and by the Act.

        17.2. No Action for Partition. No Member has any right to maintain any action for
partition with respect to the property of the Company.

       17.3. Execution of Additional Instruments. Each Member hereby agrees to execute
such other and further statements of interest and holdings, designations and other instruments
necessary to comply with any laws, rules or regulations.

       17.4. Construction. Whenever the singular number is used in this Agreement and when
required by the context, the same shall include the plural and vice versa, and the masculine
gender shall include the feminine and neuter genders and vice versa.

        17.5. Headings. The headings in this Agreement are inserted for convenience only and
are in no way intended to describe, interpret, define, or limit the scope, extent or intent of this
Agreement or any provision hereof.

        17.6. Waivers. The failure of any party to seek redress for violation of or to insist upon
the strict performance of any covenant or condition of this Agreement shall not prevent a
subsequent act, which would have originally constituted a violation, from having the effect of an
original violation.

       17.7. Rights and Remedies Cumulative. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party shall not preclude
or waive the right to use any or all other remedies. Such rights and remedies are given in
addition to any other rights the parties may have by law, statute, ordinance or otherwise.

       17.8. Exhibits. All exhibits referred to in this Agreement and attached hereto are
incorporated herein by this reference.

       17.9. Heirs, Successors and Assigns. Each and all of the covenants, terms, provisions
and agreements herein contained shall be binding upon and inure to the benefit of the parties
hereto and, to the extent permitted by this Agreement, their respective heirs, legal
representatives, successors and assigns.

       17.10. Creditors. None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or by any Person not a party hereto.




                                                38
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 65 of 77


       17.11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose signature appears
thereon, and all of such counterparts shall together constitute one and the same instrument. This
Agreement shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as the signatories. This
Agreement may be executed and delivered by fax (telecopier) and Portable Document Format
(PDF); any original signatures that are initially delivered by fax shall be physically delivered
with reasonable promptness thereafter.

       17.12. Company Representative. The Managing Member shall serve as the “partnership
representative” (within the meaning of Section 6223(a) of the Code, as amended by Title XI of
the Bipartisan Budget Act of 2015 (such Title XI, including the corresponding provisions of the
Code impacted thereby, and any corresponding provisions of state or local income tax law, as the
same may be amended from time to time, the (“BB Act”)) (any Person so designated as the
partnership representative is referred to herein as the “Company Representative”). The
Company Representative is authorized to take such actions and to execute and file all statements
and forms on behalf of the Company which may be permitted or required by the applicable
provisions of the Code, as amended by the BB Act, or the Treasury Regulations. The Company
Representative shall have the sole authority to act on behalf of the Company under the Code, as
amended by the BB Act, and in any tax proceedings brought by other taxing authorities, and the
Company and all the Members shall be bound by the actions taken by the Company
Representative in such capacity. In the event of an audit by the IRS, the Managing Member shall
have the right to cause the Company to make an election under Section 6221(b) (if available) or
Section 6226 of the Code (as amended by the BB Act and as thereafter amended) with respect to
any Company taxable year.

              (a)       If the Company Representative makes a timely election under Section
6226(a) of the Code (as amended by the BB Act and as thereafter amended), the Company
Representative shall furnish to each Member (or former Member) for the year under audit a
statement reflecting the Member’s (or former Member’s) share of the adjusted items as
determined in the notice of final partnership adjustment, and each such Member (or former
Member) shall take such adjustment into account as required under Section 6226(b) of the Code,
as amended by the BB Act, and shall be liable for any related interest, penalty, addition to tax, or
additional amounts.

               (b)     If and to the extent the Company Representative does not elect to have
Section 6226 of the Code (as amended by the BB Act and as thereafter amended) apply to any
adjustment, the Company shall make any payments of assessed amounts under Section 6221 of
the Code (as amended by the BB Act and as thereafter amended) and shall allocate any such
assessment among the current or former Members of the Company for the “reviewed year” to
which the assessment relates in a manner that reflects the current or former Members’ respective
interests in the Company for that reviewed year based on such Member’s share of such
assessment as would have occurred if the Company had amended the tax returns for such
reviewed year and such Member incurred the assessment directly (using the tax rates applicable
to the Company under Section 6225(b) of Code, as amended by the BB Act). To the extent that
the Company is assessed amounts under Section 6221(a) of the Code, as amended by the BB



                                                39
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 66 of 77


Act, each current or former Member to which this assessment relates shall pay to the Company
such Member’s share of the assessed amounts, including such Member’s share of any additional
accrued interest assessed against the Company relating to such Member’s share of the
assessment, upon thirty (30) days of written notice from the Company Representative requesting
the payment. The provisions contained in this Section 17.12 shall survive the dissolution of the
Company and the withdrawal of any Member or the assignment of any Member’s interest in the
Company.

        17.13. Notices. Any and all notifications, notices, offers, demands, or elections required
or permitted to be made under this Agreement (“Notices”) shall be in writing, signed by the party
giving such Notice, and shall be deemed given and effective (i) when hand-delivered (either in
person by the party giving such notice, or by its designated agent, or by commercial courier) or
(ii) on the third (3rd) business day following the day (as evidenced by proof of mailing) upon
which such notice is deposited, postage pre-paid, certified mail, return receipt requested, with the
United States Postal Service, and addressed to the other party at such party's respective address
as follows, or at such other address as the other party may hereafter designate by Notice: (a) if to
the Company, at the address set forth in Section 2.3; (b) if to Managing Member, at the address
set forth in Section 2.3; and (c) if a Member, to the address listed on the respective signature
page of such Member.

        17.14. Certification of Non-Foreign Status. In order to comply with Section 1445 of the
Code and the applicable Regulations thereunder, in the event of the disposition by the Company
of a United States real property interest as defined in the Code and Regulations, each Member
shall provide to the Company an affidavit stating, under penalties of perjury, (i) the Member's
address, (ii) United States taxpayer identification number, (iii) that the Member is not a foreign
person as that term is defined in the Code and Regulations, and (iv) that the Member is not a
disregarded entity as defined in Section 1.1445-2(b)(2)(iii) of the Regulations. Failure by any
Member to provide such affidavit by the date of such disposition shall authorize the Managing
Member to withhold ten percent (10%) of each such Member's distributive share of the amount
realized by the Company on the disposition.

       17.15. Amendments. Any amendment to this Agreement shall be made in writing and
signed by all of the Members.

        17.16. Invalidity. The invalidity or unenforceability of any particular provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision were omitted. If any particular
provision herein is construed to be in conflict with the provisions of the Act, the provisions of
this Agreement shall control to the fullest extent permitted by applicable law. Any provision
found to be invalid or unenforceable shall not affect or invalidate the other provisions hereof, and
this Agreement shall be construed in all respects as if such conflicting provision were omitted.

      17.17. Determination of Matters Not Provided For in This Agreement. The Managing
Member shall decide any and all questions arising with respect to the Company and this
Agreement which are not specifically or expressly provided for in this Agreement.




                                                40
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 67 of 77


        17.18. Further Assurances. The Members each agree to cooperate, and to execute and
deliver in a timely fashion any and all additional documents necessary to effectuate the purposes
of the Company and this Agreement.

       17.19. No Partnership Intended for Non-Tax Purposes. The Members have formed the
Company under the Act, and expressly disavow any intention to form a partnership under the
laws of the State of Delaware or any other state. The Members do not intend to be partners as to
each other or partners as to any third party. To the extent any Member, by word or action,
represents to another person that any other Member is a partner or that the Company is a
partnership, the Member making such wrongful representation shall be liable to any other
Member who incurs personal liability by reason of such wrongful representation.

       17.20. Integration. This Agreement embodies the entire agreement and understanding
among the Members and amends, restates, replaces and supersedes all prior agreements and
understandings among and between the Members relating to the subject matter hereof.

        17.21. Governing Law, Jurisdiction and Venue. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto, shall be governed by
and construed in accordance with the laws of Delaware (but not including the choice of law rules
thereof). Each of the Members consents to the non-exclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of Manhattan in
New York, New York with respect to all matters related to this Agreement and the transactions
contemplated hereby. In connection therewith, the courts of the State of New York and the
United States District Court located in the Borough of Manhattan in New York, New York shall
be the non-exclusive venues to litigate questions of interpretation under this Agreement or the
rights of the parties hereunder. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHTS TO A TRIAL
BY JURY WITH RESPECT TO ANY DISPUTE AMONG THE MEMBERS OR THEIR
AFFILIATES OR AMONG A MEMBER (OR ITS AFFILIATES) AND THE COMPANY
CONCERNING THIS AGREEMENT, THE COMPANY OR ITS ASSETS.

        17.22 Waiver of Action of Partition. Each Member irrevocably waives during the term
of the Company any right that it may have to maintain any action for partition with respect to the
property of the Company.

        17.23 Prevailing Party. If any litigation or other court action, arbitration or similar
adjudicatory proceeding is commenced by any Member to enforce its rights under this
Agreement against any other Member, all fees, costs and expenses, including, without limitation,
reasonable attorney’s fees and court costs, incurred by the prevailing Member in such litigation,
action, arbitration or proceeding shall be reimbursed by the losing Member; provided, that if a
party to such litigation, action, arbitration or proceeding prevails in part, and loses in part, the
court, arbitrator or other adjudicator presiding over such litigation, action, arbitration or
proceeding shall award a reimbursement of the fees, costs and expenses incurred by such party
on an equitable basis.

       17.24 Article 8 of the Uniform Commercial Code.



                                                41
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06            Main Document
                                         Pg 68 of 77


               17.24.1        Each of the Membership Interests in the Company shall constitute
a “security”, as such term is defined in, and governed by, Article 8 of the Uniform Commercial
Code as in effect from time to time in the State of New York (the “UCC”). To the extent that
any provision of this Agreement is inconsistent with any non-waiveable provision of Article 8 of
the UCC, such provision of Article 8 of the UCC shall control.

                17.24.2         The Membership Interests shall be evidenced by certificates,
substantially in the form of such certificate set forth on Exhibit E annexed hereto and made a
part hereof. Each such certificate shall be executed by the Managing Member, in the name and
on behalf of the Company. As of the date hereof, certificates have been issued to each of the
Members evidencing the percentage of the Membership Interests owned thereby, as set forth on
Exhibit A annexed hereto and made a part hereof, each of which certificates in all respects shall
constitute a “security certificate” (as such term is defined in the UCC).

                17.24.3        The Company shall maintain books for the purpose of registering
the transfer of Membership Interests. The transfer of Membership Interests requires the delivery
of an endorsed security certificate and shall be effected by the Company’s registering of the
transfer. The Company shall notify the registered owner of the Membership Interests of any
applicable restrictions on the transfer of the Membership Interests, and such restrictions shall be
noted conspicuously on each certificate evidencing Membership Interests in the Company.



                       [SIGNATURES BEGIN ON FOLLOWING PAGE]




                                                42
19-13029-smb    Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06        Main Document
                                      Pg 69 of 77



        IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the date
first above written.


                                          MANAGING MEMBER:

                                          DS Partners LIC LLC,
                                          a Delaware limited liability company


                                          By:__________________________
                                               Name: Gary Segal
                                               Title: Manager



                                          MEMBERS:



                                          DS Partners LIC LLC,
                                          a Delaware limited liability company


                                          By:__________________________
                                               Name: Gary Segal
                                               Title: Manager




                                          Churchill-SP QPS LLC,
                                          a Delaware limited liability company


                                          By:__________________________
                                               Name:
                                               Title:



                THIS IS A SIGNATURE PAGE TO THE AMENDED
           AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
                        OF AAGS HOLDINGS LLC AND
                 IS EXECUTED BY THE PARTY NAMED ABOVE
19-13029-smb    Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06   Main Document
                                      Pg 70 of 77


                                   EXHIBIT “A”


                                     Members

                                                          Initial
                                                          Capital      Percentage
         Name                                           Contribution    Interest

 DS PARTNERS LIC LLC                                   $3,500,000      50%
 CHURCHILL-SP QPS LLC                                  $250,000        50%

 Total                                                 $3,750,000      100%
19-13029-smb   Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06   Main Document
                                     Pg 71 of 77


                                  EXHIBIT “B”

                              Initial Property Budget
19-13029-smb   Doc 42   Filed 11/11/19 Entered 11/11/19 17:31:06   Main Document
                                     Pg 72 of 77


                                  EXHIBIT “C”

                               Excluded Litigations
19-13029-smb     Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06          Main Document
                                        Pg 73 of 77


                                        EXHIBIT “D”

                                 Approved Sale Procedures

(a)    The “Approved Sale Procedures” shall apply in connection with any Forced Sale:

        (i)    Upon delivery of a Forced Sale Notice by either party, Churchill Member shall
select a broker with not less than twenty (20) years of commercial real estate experience from
one of (i) Eastdil, (ii) JLL, and (iii) CBRE (the “Broker”) to conduct the marketing and sale of
the Property.

        The Broker shall manage the marketing process, which shall consist of the making each
of the following determinations (collectively, the “Marketing Process”):

              the date for the submission of bids for the Property.
              those persons or entities who in Broker’s professional judgment are likely to be
               qualified purchasers (each a “Broker Prospect”). Each Member shall be deemed a
               Broker Prospect.
              whether a “teaser” should be included with any notices to a Broker Prospect.
              whether or not any Broker Prospect should be excluded from the sale of the
               Property (and to provide to the Company the basis therefor).
              who will handle requests by Broker Prospects for “walk throughs”.
              the process for making “chaser” calls or other “chaser” communications to Broker
               Prospects.

       (ii)    The Marketing Process shall be no less than forty five (45) days and shall not
exceed seventy five (75) days. Members shall comply in all material respects with the
recommendations of the Broker with respect to the Marketing Process. Members shall be
permitted to make recommendations regarding the Marketing Process, provided that no such
recommendations shall materially modify these Approved Sale Procedures (other than those
elements of the Marketing Process described above);

        (iii) Each Member shall deliver (via access to a datasite or physically) to the Broker,
any due diligence materials that are in such Member’s possession to the extent that such
materials are reasonably necessary to permit a reasonable party to make an informed decision to
bid at any proposed sale (collectively, the “Due Diligence Materials”), it being understood that
the Due Diligence Materials will include (1) any and all information regarding the zoning
entitlements for the Property, (ii) any loan documents for any loans then-encumbering the
Property, (iii) any leases then-in effect for any portion of the Property, and (iv) any material
contracts regarding construction at the Property, if any. The Broker shall provide access to the
Due Diligence Materials to (1) the Members, and (2) any other Broker Prospects, provided that
each such Broker Prospect execute and deliver a confidentiality agreement that is reasonably
satisfactory to the Churchill Member;
19-13029-smb      Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06             Main Document
                                         Pg 74 of 77


        (iv)   no later than ten (10) days prior to the date of the Forced Sale, the Broker shall
deliver to the Members a list of all prospective purchasers at the Forced Sale, and shall provide
the terms of sale of each Broker Prospect expected to participate the in Forced Sale.

 (b)   Except as provided for in clause (c) below, all bids will be cash bids with no financing
conditions;

(c)     to the extent that the Churchill Loan remains outstanding, Churchill Member may credit
bid the full amount outstanding under the Churchill Loan, which amount shall include, among
other things, (1) any accrued but unpaid interest, including default interest, (2) the amount of any
proactive advances made by Churchill Member, (3) any make whole or yield maintenance
provisions, and (4) any reasonable attorney’s fees actually incurred by Churchill Member to
enforce its rights under the Churchill Loan (collectively, the “Churchill Credit Bid”). If no bid
exceeds the amount of the Churchill Credit Bid, Churchill Member shall be deemed the
purchaser;

(d) any Member, including DS Member, may bid at the Forced Sale, provided that no Member
shall receive any right of first refusal, right of last offer, or break-up fee; and

(e) subject to section (c), above, the purchaser at the Forced Sale shall be determined by the
unanimous decision of Churchill Member and DS Member, after consultation with the other
Members, the Mediator, and the Broker; provided that if Churchill Member and DS Member are
not able to agree upon the purchaser, the purchaser shall be determined by the Mediator.
19-13029-smb     Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06           Main Document
                                         Pg 75 of 77


                                         EXHIBIT “E”

                        MEMBERSHIP INTEREST CERTIFICATE

Certificate Number ____                                                        ___% of Interests

THE MEMBERSHIP INTERESTS EVIDENCED HEREBY ARE SUBJECT TO AN
IRREVOCABLE PROXY AGREEMENT (A COPY OF WHICH MAY BE
OBTAINED FROM THE ISSUER), AND BY ACCEPTING ANY INTEREST IN
SUCH MEMBERSHIP INTERESTS, THE PERSON HOLDING SUCH INTEREST
SHALL BE DEEMED TO AGREE TO, AND SHALL BECOME BOUND BY, ALL
THE PROVISIONS OF SAID AGREEMENT.

AAGS HOLDINGS LLC, a Delaware limited liability company having an address at 23-10
Queens Plaza South, Long Island City, New York (the "Company"), hereby certifies that
__________________,         a    ______________________          having      an    address    at
_______________________, (the "Holder"), is the registered owner of a ______ percent
(___%) interest in the Company (the "Interests"). THE RIGHTS, POWERS,
PREFERENCES, RESTRICTIONS (INCLUDING TRANSFER RESTRICTIONS) AND
LIMITATIONS OF THE INTERESTS ARE SET FORTH IN, AND THIS CERTIFICATE
AND THE INTERESTS REPRESENTED HEREBY ARE ISSUED, AND SHALL IN ALL
RESPECTS BE SUBJECT, TO THE TERMS AND PROVISIONS OF, THE FIFTH
AMENDED AND RESTATED OPERATING AGREEMENT OF THE COMPANY, DATED
AS OF NOVEMBER 13, 2019, AS THE SAME MAY BE AMENDED OR RESTATED
FROM TIME TO TIME (THE "AGREEMENT"). THE TRANSFER OF THIS
CERTIFICATE AND THE INTERESTS REPRESENTED HEREBY IS RESTRICTED AS
DESCRIBED IN THE AGREEMENT. By acceptance of this Certificate, and as a condition to
being entitled to any rights and/or benefits with respect to the Interests evidenced hereby, the
Holder is deemed to have agreed to comply with and be bound by all the terms and conditions
of the Agreement. The Company will furnish a copy of the Agreement to the Holder without
charge upon written request to the Company at its principal place of business. The Company
maintains books for the purpose of registering the transfer of Interests.

Each limited liability company interest in the Company shall constitute a "security", within
the meaning of, and governed by: (a) Article 8 of the Uniform Commercial Code (including,
without limitation, Section 8-102(a)(15) thereof) as in effect from time to time in the State of
New York; and (b) Article 8 of the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to Article 8
thereof, as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association on
February 14, 1995.

This Certificate, shall be governed by, and construed in accordance with, the laws of the State of
New York without giving effect to principles of conflicts of laws.

                                   [signature page to follow]
19-13029-smb   Doc 42    Filed 11/11/19 Entered 11/11/19 17:31:06      Main Document
                                      Pg 76 of 77


        IN WITNESS WHEREOF, the Company has caused this Certificate to be executed as
of the date set forth below.


Dated: as of November __, 2019


                                              AAGS HOLDINGS LLC,
                                              a Delaware limited liability company

                                              By:    DS PARTNERS LIC LLC,
                                                     a Delaware limited liability company


                                              By: ________________________________
                                                     Name: Gary Segal
                                                     Title: Manager
19-13029-smb       Doc 42     Filed 11/11/19 Entered 11/11/19 17:31:06                Main Document
                                           Pg 77 of 77


                                     REVERSE SIDE OF
                                    LLC CERTIFICATE
                                   AAGS HOLDINGS LLC
                               (MEMBERSHIP INTEREST POWER)


                FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ (print or type name of Transferee), __________________ (insert
Social Security or other taxpayer identification number of Transferee), the following specified percentage
of Interests: ______________ (identify the percentage of Interests being transferred), and irrevocably
constitutes and appoints __________________________, as attorney-in-fact, to transfer the same on the
books and records of the Company, with full power of substitution in the premises.


Dated: ________________


                                                         TRANSFEROR:

                                                         AAGS HOLDINGS LLC,
                                                         a Delaware limited liability company

                                                         By:     DS PARTNERS LIC LLC,
                                                                 a Delaware limited liability company


                                                         By: ________________________________
                                                                Name: Gary Segal
                                                                Title: Manager
